        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 1 of 74




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WISCONSIN


AMANDA C. LANGE,
on behalf of herself and all others similarly
situated, and as representative of a Class of
Participants and Beneficiaries of the Infinity
Healthcare, Inc. Employees’ Flexible Profit
Sharing Plan,                                           Case No. 20-cv-737

                Plaintiff,                              COLLECTIVE AND CLASS
        v.                                              ACTIONS PURSUANT TO
                                                        29 U.S.C. §216(b), 29 U.S.C. §
                                                        1132(a)(2), AND FED. R. CIV.
INFINITY HEALTHCARE PHYSICIANS, S.C.,                   P. 23
111 East Wisconsin Avenue, Suite 2100
Milwaukee, Wisconsin 53202                              JURY TRIAL DEMANDED

and

INFINITY HEALTHCARE, INC.
111 East Wisconsin Avenue, Suite 2100
Milwaukee, Wisconsin 53202

and

THE BOARD OF DIRECTORS OF INFINITY
HEALTHCARE, INC.
111 East Wisconsin Avenue, Suite 2100
Milwaukee, Wisconsin 53202

and

JOHN DOES 1-30,

                Defendants



                                            COMPLAINT
            Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 2 of 74




        COMES NOW Plaintiff, Amanda C. Lange, on behalf of herself and all others

similarly situated, and as representative of a Class of Participants and Beneficiaries on

behalf of the Infinity Health, Inc. Employees’ Flexible Profit Sharing Plan (the “Plan”),1

by her counsel, WALCHESKE & LUZI, LLC, as and for a claim against Defendants,

alleges and asserts to the best of her knowledge, information and belief, formed after an

inquiry reasonable under the circumstances, the following:

                                    PRELIMINARY STATEMENT

        1.       This is a collective and class action brought pursuant to the Fair Labor Standards

Act of 1938, as amended, (“FLSA”), Wisconsin’s Wage Payment and Collection Laws, Wis.

Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code

§ DWD 274.01 et seq., Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”), the Employee

Retirement Income Security Act of 1974 (“ERISA”), and Fed. R. Civ. P. 23, by Plaintiff,

Amanda C. Lange, against Defendants, Infinity Healthcare Physicians, S.C., Infinity Healthcare,

Inc., the Board of Directors of Infinity Healthcare, Inc., and John Does 1-30 (collectively,

“Defendants”).

        2.       Plaintiff bring the FLSA and WWPCL claims and causes of action against

Defendant Infinity Physician on behalf of herself and all other similarly-situated current and

former hourly-paid, non-exempt employees of Defendant Infinity Physician for purposes of

obtaining relief under the FLSA and WWPCL for unpaid overtime compensation, liquidated

damages, costs, attorneys’ fees, declaratory and/or injunctive relief, and/or any such other relief

the Court may deem appropriate.



        1
           The Infinity Healthcare, Inc. Employees’ Flexible Profit Sharing Plan ceased to exist in March of 2019
when it was rolled into the Envision Healthcare Corporation 401(k) Plan after Envision acquired Infinity. The
ERISA claims herein only concern the Infinity Healthcare, Inc. Employees’ Flexible Profit Sharing Plan.
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 3 of 74




       3.      Defendant Infinity Physician operated (and continues to operate) an unlawful

compensation system that deprived Plaintiff and all other hourly-paid, non-exempt employees of

their wages earned for all compensable work performed each workweek, including at an

overtime rate of pay for each hour worked in excess of forty (40) hours in a workweek, by failing

to include all forms of non-discretionary compensation, such as monetary bonuses, shift

differentials, incentives, awards, special project pay, urgent care pay, emergency department pay,

wound care pay, stipends, and/or other rewards and payments, in all current and former hourly-

paid, non-exempt employees’ regular rates of pay for overtime calculation purposes, in violation

of the FLSA and WWPCL.

       4.      Defendant Infinity Physician’s deliberate failure to compensate its hourly-paid,

non-exempt employees for hours worked at the proper and legal rate(s) of pay violated federal

law as set forth in the FLSA and state law as set forth in the WWPCL.

       5.      Additionally, the law is settled that ERISA fiduciaries have a duty to evaluate fees

and expenses when selecting recordkeepers, investments, and service providers, as well as a

continuing duty to monitor fees and expenses of selected recordkeepers, investments, and service

providers, and remove imprudent ones. Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015); 29

U.S.C. §1104(a)(1)(A) (fiduciary duty includes “defraying reasonable expenses of administering

the plan”); 29 C.F.R. § 2250.404a-1(b)(i) (ERISA fiduciary must give “appropriate consideration

to those facts and circumstances” that “are relevant to the particular investment.”) It is for good

reason that ERISA requires fiduciaries to be cost-conscious:

                      Expenses, such as management or administrative fees, can
                      sometimes significantly reduce the value of an account in a
                      defined-contribution plan, Tibble, 135 S. Ct. at 1826, by
                      decreasing its immediate value, and by depriving the
                      participant of the prospective value of funds that would
                      have continued to grow if not taken out in fees.
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 4 of 74




       Sweda v. Univ. of Pa., 923 F.3d 320, 328 (3d Cir. 2019).

       6.     Defendants Infinity Healthcare, Inc. (“Infinity Healthcare”), the Board of

Directors of Infinity Healthcare, Inc. (“Board Defendants”), and John Does 1-30 (collectively,

“ERISA Defendants”), are ERISA fiduciaries as they exercises discretionary authority or

discretionary control over the 401(k) defined contribution pension plan - known as the Infinity

Healthcare, Inc. Employees’ Flexible Profit Sharing Plan (“the Plan”) - that it sponsored and

provided to its employees between July 2014 and March 2019.

       7.     Plaintiff alleges that during the putative Class Period (August 7, 2014 through the

date of judgment), ERISA Defendants, as fiduciaries of the Plan, as that term is defined under

ERISA, 29 U.S.C. § 1002(21)(A), breached the duties they owed to the Plan, to Plaintiff, and to

the other participants of the Plan by, among other things: (1) authorizing the Plan to pay

unreasonably high fees for recordkeeping and administration (RK&A); and (2) failing to

objectively and adequately review the Plan’s investment portfolio with due care to ensure that

each investment option was prudent, in terms of cost.

       8.     These unreasonable RK&A fees, investment selections, and service provider

selections, cannot be justified.   ERISA Defendants’ failure to monitor and improve the

recordkeeper, investment options, and investment advisors and consultants, confirms more than

simply sloppy business practice. ERISA Defendants’ failures breached the fiduciary duties they

owed to Plaintiff, Plan participants and beneficiaries. Prudent fiduciaries of 401(k) plans

continuously monitor fees against applicable peer groups to identify unreasonable and

unjustifiable fees. The state of the Plan suggests that ERISA Defendants did not engage in a

prudent decision-making process and/or engaged in self-dealing, as there is no other explanation
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 5 of 74




for why the Plan paid these unreasonable fees for RK&A, investment management, and

investment advisory and consultant services.

       9.      To remedy, Plaintiff brings this action on behalf of the Plan under 29 U.S.C. §

1132(a)(2) to enforce ERISA Defendants’ liability under 29 U.S.C. § 1109(a) to make good to

the Plan all losses resulting from their breaches of fiduciary duty.

                                 JURISDICTION AND VENUE

       10.     This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq. This Court also has

subject matter jurisdiction in this ERISA matter pursuant to 29 U.S.C. § 1332(e)(1), which

provides for federal jurisdiction of actions brought under Title I of ERISA, 29 U.S.C. § 1001 et

seq.

       11.     This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et

seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action

within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.

       12.     This Court has personal jurisdiction over Defendants because they transact

business in this District, reside in this District, and have significant contacts with this District,

and because ERISA provides for nationwide service of process.

       13.     Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because

Defendants do business, and have substantial and systematic contacts, in this District.
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 6 of 74




                                  PARTIES AND COVERAGE

       14.     Plaintiff, Amanda Lange, is an adult female resident of the State of Wisconsin

with a post office address of 1235 Taft Avenue, Eau Claire, Wisconsin 54701. During the Class

Period, she was a participant in the Plan under 29 U.S.C. § 1002(7).

       15.     Plaintiff has standing to bring this action on behalf of the Plan because she

participated in the Plan and was injured by ERISA Defendants’ unlawful conduct.

       16.     The named Plaintiff and all Participants in the Plan suffered ongoing financial

harm as a result of ERISA Defendant’s continued imprudent and unreasonable investment and

fee decisions made with regard to the Plan.

       17.     The named Plaintiff and all participants in the Plan did not have knowledge of all

material facts (including, among other things, the RK&A fees, investment alternatives that are

comparable to the investments offered within the Plan, comparisons of the costs and investment

performance of Plan investments versus available alternatives within similarly-sized plans, total

cost comparisons to similarly-sized plans, information regarding other available share classes,

and information regarding the availability and pricing of other service providers) necessary to

understand that ERISA Defendants breached their fiduciary duties and engaged in other unlawful

conduct in violation of ERISA until shortly before this suit was filed.

       18.     The named Plaintiff and all participants in the Plan, having never managed a large

401(k) plan such as the Plan, lacked actual knowledge of reasonable fee levels and prudent

alternatives available to such plans.

       19.     Defendant, Infinity Healthcare Physicians, S.C., (“Infinity Physician”) was, at all

material times herein, an entity doing business in the State of Wisconsin with a principal office

address of 111 East Wisconsin Avenue, Suite 2100, Milwaukee, Wisconsin 53202.
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 7 of 74




       20.     Defendant, Infinity Healthcare, Inc., (“Infinity Healthcare”) was, at all material

times herein, an entity doing business in the State of Wisconsin with a principal office address of

111 East Wisconsin Avenue, Suite 2100, Milwaukee, Wisconsin 53202. In this Complaint,

“Infinity Healthcare” refers to the named defendant and all parent, subsidiary, related,

predecessor, and successor entities to which these allegations pertain. Infinity Healthcare is an

Envision Physician Services Affiliate.

       21.     Infinity Healthcare is a multispecialty medical group practice specializing

in Emergency     Medicine, Anesthesiology, Hospitalist     Services, Radiology,    and    Imaging

Services, Wound Care/HBO, Telemedicine, and Occupational Medicine. It currently provides

staffing and management services to 28 hospitals in Wisconsin and Illinois.

       22.     Infinity Healthcare is both the Plan sponsor and the Plan Administrator of the

Infinity Healthcare Employees’ Flexible Profit Sharing Plan.

       23.     As the Plan Administrator, Infinity Healthcare is a fiduciary with day-to-day

administration and operation of the Plan under 29 U.S.C. § 1002(21)(A). It has authority and

responsibility for the control, management, and administration of the Plan in accord with 29

U.S.C. § 1102(a). Infinity Healthcare has exclusive responsibility and complete discretionary

authority to control the operation, management, and administration of the Plan, with all powers

necessary to properly carry out such responsibilities.

       24.     Infinity Healthcare acted through its officers, including the Board Defendants, and

their members, John Does 1-10, to perform Plan-related fiduciary functions in the course and

scope of their business. For these reasons, Infinity Healthcare is a fiduciary of the Plan, within

the meaning of 29 U.S.C. § 1002(21)(A).
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 8 of 74




       25.     Infinity Healthcare in its Plan Administrator capacity, as well as individuals who

carried out Plan functions (John Does 11-20), are collectively referred to herein as the “Plan

Administrator Defendants.”

       26.     To the extent that there are additional officers and employees of Infinity

Healthcare who are/were fiduciaries of the Plan during the Class Period, or other individuals who

were hired as investment managers for the Plan during the Class Period, the identities of whom

are currently unknown to Plaintiff, Plaintiff reserves the right, once their identities are

ascertained, to seek leave to join them to the instant action. Thus, without limitation, unknown

“John Doe” Defendants 21-30 include, but are not limited to, Infinity Healthcare officers and

employees who are/were fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A),

29 U.S.C. § 1002(21)(A), during the Class Period.

       27.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant Infinity Physician maintained a national corporate office address of

7700 West Sunrise Boulevard, Plantation, Florida 33322.

       28.     Defendant Infinity Physician is a medical group and wholly-owned subsidiary of

Infinity Healthcare, Inc., which is an affiliate of Envision Physicians Services, LLC.

       29.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant Infinity Physician’s employees performed compensable work at

physical locations, such as hospitals, medical centers, clinics, and care facilities, throughout the

States of Illinois and Wisconsin.

       30.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff performed compensable work on Defendant Infinity Physician’s behalf, at

Defendant Infinity Physician s direction, for Defendant Infinity Physician’s benefit, and/or with
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 9 of 74




Defendant Infinity Physician’s knowledge at “HSHS Sacred Heart Hospital” in Eau Claire,

Wisconsin, located at 900 West Clairemont Avenue, Eau Claire, Wisconsin 54701.

       31.     For purposes of the FLSA, Defendant Infinity Physician was an “employer” of an

“employee,” Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).

       32.     For purposes of the WWPCL, Defendant Infinity Physician was an “employer” of

Plaintiff, and Plaintiff was “employed” by Defendant Infinity Physician, as those terms, or

variations thereof, are used in Wis. Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and

Wis. Admin. Code § DWD 272.01.

       33.     During the relevant time periods as stated herein, Defendant Infinity Physician

was engaged in “commerce” and/or its employees were engaged in “commerce,” as that term is

defined under the FLSA.

       34.     During the relevant time periods as stated herein, Defendant Infinity Physician

employed more than two (2) employees.

       35.     During the relevant time periods as stated herein, Defendant Infinity Physician’s

annual dollar volume of sales or business exceeded $500,000.

       36.     During the relevant time periods as stated herein, Plaintiff was engaged in

commerce or in the production of goods for commerce.

       37.     Plaintiff’s Notice of Consent to Join this collective action pursuant to 29 U.S.C.

§ 216(b) is contemporaneously filed with this Complaint (ECF No. 1).

       38.     Plaintiff brings this action on behalf of herself and all other similarly-situated

hourly-paid, non-exempt employees employed by Defendant Infinity Physician within the three

(3) years immediately preceding the filing of this Complaint (ECF No. 1). Plaintiff and all other
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 10 of 74




hourly-paid, non-exempt employees performed similar job duties and were subjected to

Defendant Infinity Physician’s same unlawful policies as enumerated herein.

       39.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees on whose behalf

Plaintiff brings this Complaint performed compensable work on Defendant Infinity Physician’s

behalf, at Defendant Infinity Physician’s direction, for Defendant Infinity Physician’s benefit,

and/or with Defendant Infinity Physician’s knowledge at hospitals, medical centers, clinics, and

care facilities, throughout the States of Illinois and Wisconsin.

       40.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant Infinity Physician supervised Plaintiff’s and all other hourly-paid, non-

exempt employees’ day-to-day activities.

       41.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant Infinity Physician hired, terminated, promoted, demoted, and suspended

Plaintiff and all other hourly-paid, non-exempt employees.

       42.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant Infinity Physician reviewed Plaintiff’s work performance and the work

performance of all other hourly-paid, non-exempt employees.

       43.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant Infinity Physician established Plaintiff’s and all other hourly-paid, non-

exempt employees’ work schedules and provided Plaintiff and all other hourly-paid, non-exempt

employees with work assignments and hours of work.

       44.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant Infinity Physician established the terms, conditions, work rules, policies,
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 11 of 74




and procedures by which Plaintiff and all other hourly-paid, non-exempt employees abided in the

workplace.

       45.      During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant Infinity Physician oversaw, managed, and adjudicated Plaintiff’s and all

other hourly-paid, non-exempt employees’ employment-related questions, benefits-related

questions, and workplace issues.

       46.      During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant Infinity Physician compensated Plaintiff and all other hourly-paid, non-

exempt employees for hours worked and/or work performed, including with additional forms of

compensation, such as monetary bonuses, shift differentials, incentives, awards, special project

pay, urgent care pay, emergency department pay, wound care pay, stipends, and/or other rewards

and payments.

                             FLSA AND WWPCL ALLEGATIONS

       47.      In approximately November 2012, Defendant Infinity Physician hired Plaintiff as

an hourly-paid, non-exempt Physician Assistant to work at “HSHS Sacred Heart Hospital” in

Eau Claire, Wisconsin, located at 900 West Clairemont Avenue, Eau Claire, Wisconsin 54701.

       48.      During Plaintiff’s employment with Defendant Infinity Physician, Plaintiff

performed compensable work on Defendant Infinity Physician’s behalf, with Defendant Infinity

Physician’s knowledge, for Defendant Infinity Physician’s benefit, and/or at Defendant Infinity

Physician’s direction in the position of Physician Assistant at “HSHS Sacred Heart Hospital” in

Eau Claire, Wisconsin, located at 900 West Clairemont Avenue, Eau Claire, Wisconsin 54701.

       49.      Plaintiff is still currently employed by Defendant Infinity Physician.
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 12 of 74




        50.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were employed by

Defendant Infinity Physician in hourly-paid, non-exempt job positions and performed

compensable work on Defendant Infinity Physician’s behalf, with Defendant Infinity Physician’s

knowledge, for Defendant Infinity Physician’s benefit, and/or at Defendant Infinity Physician’s

direction at hospitals, medical centers, clinics, and care facilities, throughout the States of Illinois

and Wisconsin.

        51.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant Infinity Physician maintained employment records and other

documentation regarding Plaintiff and all other hourly-paid, non-exempt employees.

        52.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant Infinity Physician maintained a centralized system for tracking and/or

recording hours worked by Plaintiff and all other hourly-paid, non-exempt employees.

        53.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant Infinity Physician maintained a centralized system for compensating

Plaintiff and all other hourly-paid, non-exempt employees for all remuneration earned.

        54.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees frequently worked in

excess of forty (40) hours per workweek.

        55.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant Infinity Physician knew or had knowledge that Plaintiff and all other

hourly-paid, non-exempt employees frequently worked in excess of forty (40) hours per

workweek.
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 13 of 74




       56.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant Infinity Physician tracked and/or recorded Plaintiff’s and all other

hourly-paid, non-exempt employees’ hours worked each workweek.

       57.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and primarily during the calendar year 2018, Defendant Infinity Physician

compensated Plaintiff and all other hourly-paid, non-exempt employees on a monthly basis via

paycheck.

       58.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and primarily during the calendar years 2019 and 2020, Defendant Infinity

Physician compensated Plaintiff and all other hourly-paid, non-exempt employees on a semi-

monthly basis via paycheck.

       59.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and on a daily, weekly, and/or bi-weekly basis, Plaintiff and all other hourly-paid,

non-exempt employees earned and were compensated with monetary bonuses, shift differentials,

incentives, awards, special project pay, urgent care pay, emergency department pay, wound care

pay, stipends, and/or other rewards and payments based on their hours worked or work

performed during their employment with Defendant Infinity Physician.

       60.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were subject to

Defendant Infinity Physician’s same unlawful policy, practice, custom, and/or scheme of failing

to include all forms of non-discretionary compensation, such as monetary bonuses, shift

differentials, incentives, awards, special project pay, urgent care pay, emergency department pay,
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 14 of 74




wound care pay, stipends, and/or other rewards and payments, in their regular rates of pay for

overtime purposes in violation of the FLSA and WWPCL.

       61.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees employed by Defendant

Infinity Physician were legally entitled to overtime pay for all hours worked in excess of forty

(40) in a workweek.

       62.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant Infinity Physician’s policies in practice failed to compensate Plaintiff

and all other hourly-paid, non-exempt employees for all hours worked each workweek, including

but not limited to at the correct and lawful overtime rate of pay for all hours worked and work

performed in excess of forty (40) hours in a workweek.

       63.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant Infinity Physician’s unlawful pay practices as described herein resulted

in Plaintiff and all other hourly-paid, non-exempt employees being deprived compensation for all

hours worked each workweek, including but not limited to overtime pay for all hours worked in

excess of forty (40) in a workweek.

       64.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant Infinity Physician was or should have been aware that its policies in

practice did not properly and lawfully compensate Plaintiff and all other hourly-paid, non-

exempt employees for all hours worked each workweek, including but not limited to at the

correct and lawful overtime rate of pay for all hours worked in excess of forty (40) in a

workweek.
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 15 of 74




              COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       65.     Plaintiff brings this action on behalf of herself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

                       All current and former hourly-paid, non-exempt employees
                       employed by Defendant Infinity Physician within the three
                       (3) years immediately preceding the filing of this
                       Complaint (ECF No. 1) who have not been compensated
                       for all hours worked in excess of forty (40) hours in a
                       workweek at the proper, correct, and/or lawful overtime
                       rate of pay as a result of Defendant Infinity Physician’s
                       failure to include all forms of non-discretionary
                       compensation in said employees’ regular rates of pay for
                       overtime calculation purposes.

       66.     Plaintiff and the FLSA Collective primarily performed non-exempt job duties

each workweek and, thus, were legally entitled to overtime pay for all hours worked in excess of

forty (40) in a workweek.

       67.     Plaintiff and the FLSA Collective were compensated on an hourly basis (and not

on a salary basis) each workweek and, thus, were legally entitled to overtime pay for all hours

worked in excess of forty (40) in a workweek.

       68.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant Infinity Physician compensated Plaintiff and the FLSA Collective with,

in addition to an hourly or regular rate(s) of pay, other forms of non-discretionary compensation

– such as performance-based and/or attendance-based monetary bonuses, shift differentials,

incentives, awards, special project pay, urgent care pay, emergency department pay, wound care

pay, stipends, and/or other rewards and payments – on a daily, weekly, bi-weekly, monthly,

quarterly, and/or annual basis.
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 16 of 74




       69.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), the monetary compensation that Defendant Infinity Physician provided to Plaintiff

and the FLSA Collective was non-discretionary in nature: it was made pursuant to a known plan

(performance or productivity) or formula and/or were announced and known to Plaintiff and the

FLSA Collective to encourage and/or reward their steady, rapid, productive, reliable, safe,

consistent, regular, predictable, continued, and/or efficient work performance and/or hours

worked.

       70.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant Infinity Physician’s pay practices failed to include all forms of non-

discretionary compensation, such as monetary bonuses, shift differentials, incentives, awards,

special project pay, urgent care pay, emergency department pay, wound care pay, stipends,

and/or other rewards and payments, in Plaintiff’s and the FLSA Collective’s regular rate(s) of

pay for overtime calculation and compensation purposes during workweeks when said

employees worked more than forty (40) hours during the representative time period.

       71.     Defendant Infinity Physician’s deliberate failure to properly compensate Plaintiff

and the FLSA Collective in such a fashion as described in the aforementioned paragraphs

violated federal law as set forth in the FLSA.

       72.     Defendant Infinity Physician’s unlawful practice as it relates to non-discretionary

compensation described herein failed to compensate and deprived Plaintiff and the FLSA

Collective of the appropriate and lawful overtime wages and compensation due and owing to

them, in violation of the FLSA.

       73.     Defendant Infinity Physician was or should have been aware that its unlawful

practice as it relates to non-discretionary compensation failed to compensate and deprived
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 17 of 74




Plaintiff and the FLSA Collective of the appropriate and lawful overtime wages and

compensation due and owing to them, in violation of the FLSA.

       74.     Plaintiff’s FLSA Cause of Action is brought under and maintained as an opt-in

Collective Action Pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of the

FLSA Collective, and this Cause of Action may be pursued by those who affirmatively opt in to

this case, pursuant to 29 U.S.C. § 216(b).

       75.     Plaintiff and the FLSA Collective are and have been similarly situated, have and

have had substantially similar job requirements, and/or pay provisions, and are and have been

subject to Defendant Infinity Physician’s decisions, policies, plans and programs, practices,

procedures, protocols, routines, and rules willfully failing and refusing to compensate them

properly and lawfully with overtime compensation. Plaintiff’s claims and causes of action as

stated herein are the same as those of the FLSA Collective.

       76.     Plaintiff and the FLSA Collective seek relief on a collective basis challenging,

among any other FLSA violations, Defendant Infinity Physician’s practice of failing to include

all forms of non-discretionary compensation in the FLSA Collective’s regular rates of pay for

overtime compensation and calculation purposes.

       77.     The FLSA Collective is readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendant Infinity Physician. Notice can be provided to the FLSA Collective via first class

mail to the last address known by Defendant Infinity Physician and through posting at Defendant

Infinity Physician’s locations in areas where postings are normally made.

       78.     Defendant Infinity Physician’s conduct, as set forth in this Complaint, was willful

and in bad faith, and has caused significant damages to Plaintiff and the FLSA Collective.
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 18 of 74




                        RULE 23 CLASS ALLEGATIONS – WISCONSIN

       79.    Plaintiff brings this action on behalf of herself and all other similarly situated

employees pursuant to the WWPCL, under Fed. R. Civ. P. 23. The similarly situated employees

include:

                      All current and former hourly-paid, non-exempt employees
                      employed by Defendant Infinity Physician in the State of
                      Wisconsin within the two (2) years immediately preceding
                      the filing of this Complaint (ECF No. 1) who have not been
                      compensated for all hours worked in excess of forty (40)
                      hours in a workweek at the proper, correct, and/or lawful
                      overtime rate of pay as a result of Defendant Infinity
                      Physician’s failure to include all forms of non-discretionary
                      compensation in said employees’ regular rates of pay for
                      overtime calculation purposes.

       80.    The Wisconsin Class members are readily ascertainable. The number and identity

of the Wisconsin Class members are determinable from the records of Defendant Infinity

Physician. The job titles, length of employment, and the rates of pay for the Wisconsin Class

members are also determinable from Defendant Infinity Physician’s records. For purposes of

notice and other purposes related to this action, their names and addresses are readily available

from Defendant Infinity Physician. Notice can be provided by means permissible under Fed. R.

Civ. P. 23.

       81.    The proposed Wisconsin Class is so numerous that joinder of all members is

impracticable, and more importantly the disposition of their claims as a class will benefit the

parties and the Court. Although the precise number of such persons is unknown, upon

information and belief, there are over one hundred (100) members of the Wisconsin Class.

       82.    Plaintiff’s claims are typical of those claims which could be alleged by any

member of the Wisconsin Class, and the relief sought is typical of the relief which would be

sought by each member of the Wisconsin Class in separate actions. All of the Wisconsin Class
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 19 of 74




members were subject to the same corporate practices of Defendant Infinity Physician, as alleged

herein. Defendant Infinity Physician’s corporate-wide policies and practices affected all

Wisconsin Class members similarly, and Defendant Infinity Physician benefited from the same

type of unfair and/or wrongful acts as to each Wisconsin Class member. Plaintiff and other

Wisconsin Class members sustained similar losses, injuries and damages arising from the same

unlawful policies, practices and procedures.

       83.     Plaintiff is able to fairly and adequately protect the interests of the Wisconsin

Class and has no interests antagonistic to the Wisconsin Class. Plaintiff is represented by counsel

who is experienced and competent in both collective/class action litigation and employment

litigation and have previously represented plaintiffs in wage and hour cases.

       84.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a number of similarly-situated persons

to prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual Wisconsin Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Wisconsin

Class members to redress the wrongs done to them.

       85.     Important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of

Court and public resources; however, treating the claims as a class action would result in a
          Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 20 of 74




significant saving of these costs. The prosecution of separate actions by individual members of

the Wisconsin Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Wisconsin Class, establishing incompatible standards of

conduct for Defendant and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

          86.   Defendant Infinity Physician has violated the WWPCL regarding payment of

wages and overtime premium wages. Current employees are often afraid to assert their rights out

of fear of direct or indirect retaliation. Former employees are fearful of bringing claims because

doing so can harm their employment, future employment, and future efforts to secure

employment. Class actions provide class members who are not named in the Complaint a degree

of anonymity which allows for the vindication of their rights while eliminating or reducing these

risks.

          87.   There are questions of fact and law common to the Wisconsin Class that

predominate over any questions affecting only individual members. The questions of law and

fact common to the Wisconsin Class arising from Defendant Infinity Physician’s actions include,

without limitation, the following: (a) Whether Defendant Infinity Physician provided the

Wisconsin Class with forms of non-discretionary compensation; (b) Whether Defendant Infinity

Physician maintained an unlawful compensation system that failed to include these forms of non-

discretionary compensation in current and former hourly-paid, non-exempt employees’ regular
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 21 of 74




rates of pay for overtime calculation purposes; and (c) The nature and extent of class-wide injury

and the measure of damages for the injury.

       88.       The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of the state law claims.

                              ERISA’S FIDUCIARY STANDARDS
       89.       ERISA imposes strict fiduciary standards of loyalty and prudence on ERISA

Defendants as a Plan Fiduciaries. 29 U.S.C. § 1104(a)(1) provides in relevant part:

                        [A] fiduciary shall discharge his duties with respect to a
                 plan solely in the interest of the participants and beneficiaries and
                 –

                        (A)     for the exclusive purpose of:

                         (i)     providing benefits to participants and their
                 beneficiaries; and
                         (ii)    defraying reasonable expenses of administering the
                 plan; [and]

                       (B)     with the care, skill, prudence, and diligence under
                               the circumstances then prevailing that a prudent man
                               acting in a like capacity and familiar with such
                               matters would use in the conduct of an enterprise of
                               like     character    and     with      like    aims.

       90.       With certain exceptions not relevant here, 29 U.S.C. § 1103(c)(1) provides in

relevant part:

                       [T]he assets of a plan shall never inure to the benefit of any
                       employer and shall be held for the exclusive purposes of
                       providing benefits to participants in the plan and their
                       beneficiaries and defraying reasonable expenses of
                       administering the plan.
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 22 of 74




       91.     29 U.S.C. § 1109 provides in relevant part:

                     Any person who is a fiduciary with respect to a plan who
                     breaches any of the responsibilities, obligations, or duties
                     imposed upon fiduciaries by this subchapter shall be
                     personally liable to make good to such plan any losses to the
                     plan resulting from each such breach, and to restore to such
                     plan any profits of such fiduciary which have been made
                     through use of assets of the plan by the fiduciary, and shall
                     be subject to such other equitable or remedial relief as the
                     court may deem appropriate, including removal of such
                     fiduciary.
       92.     Under ERISA, fiduciaries that exercise any authority or control over plan assets,

including the selection of plan investments and service providers, must act prudently and for the

exclusive benefit of participants in the plan, and not for the benefit of third parties including

service providers to the plan such as recordkeepers and those who provide investment products.

Fiduciaries must ensure that the amount of fees paid to those service providers is no more than

reasonable. DOL Adv. Op. 97-15A; DOL Adv. Op. 97-16A; see also 29 U.S.C. §1103(c)(1)

(plan assets “shall be held for the exclusive purposes of providing benefits to participants in the

plan and their beneficiaries and defraying reasonable expenses of administering the plan”).

       93.     “[T]he duty to conduct an independent investigation into the merits of a particular

investment” is “the most basic of ERISA’s investment fiduciary duties.” In re Unisys Savings

Plan Litig., 74 F.3d 420, 435 (3d Cir. 1996); Katsaros v. Cody, 744 F.2d 270, 279 (2nd Cir.

1984) (fiduciaries must use “the appropriate methods to investigate the merits” of plan

investments). Fiduciaries must “initially determine, and continue to monitor, the prudence of

each investment option available to Plan participants.” DiFelice v. U.S. Airways, Inc., 497 F.3d

410, 423 (4th Cir. 2007); (emphasis original); 29 C.F.R. § 2550.404a-1; DOL Adv. Opinion 98-

04A; DOL Adv. Opinion 88-16A. Fiduciaries have “a continuing duty to monitor investments

and remove imprudent ones.” Tibble, 135 S. Ct. at 1828-29.
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 23 of 74




       94.     “Wasting beneficiaries’ money is imprudent. In devising and implementing

strategies for the investment and management of trust assets, trustees are obligated to minimize

costs.” Uniform Prudent Investor Act § 7.

       95.     29 U.S.C. § 1132(a)(2) authorizes Plan participants to bring a civil action for

appropriate relief under 29 U.S.C. § 1109.

            ERISA CLAIMS BACKGROUND: DEFINED CONTRIBUTION INDUSTRY
       96.     Over the past three decades, defined contribution plans have become the most

common employer-sponsored retirement plan. A defined contribution plan allows employees to

make pre-tax elective deferrals through payroll deductions to an individual account under the

plan. Among many options, employers may make contributions on behalf of all employees

and/or make matching contributions based on the employees’ elective deferrals. Employees with

money in the plan are referred to as participants.

Recordkeeping and Related Administrative Services
       97.     Recordkeeping and related administrative (“RK&A”) services are necessary for

all defined contribution plans. These services include, but are not limited to, those related to

maintaining plan records, tracking participant account balances and investment elections,

transaction processing, call center support, participant communications, and trust and custody

services.

       98.     Third-party service providers, often known as “recordkeepers,” provide RK&A

services on behalf of a defined contribution plan. Some recordkeepers provide only

recordkeeping and related services and some recordkeepers are subsidiaries of financial services

and insurance companies that distribute mutual funds, insurance products, and other investment

options.
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 24 of 74




       99.     The market for defined contribution recordkeeping services is highly competitive,

particularly for a Plain like ERISA Defendants’ with large numbers of participants and large

amounts of assets.

       100.    Since at least the mid-2000s, the market rate that Plan Fiduciaries have paid for

fees for RK&A services has decreased.

       101.    The underlying cost to a recordkeeper of providing the RK&A services to a

defined contribution plan is primarily dependent on the number of participant accounts in the

plan rather than the amount of assets in the plan.

       102.    The incremental cost for a recordkeeper to provide RK&A services for a

participant’s account does not materially differ from one participant to another and is generally

not dependent on the balance of the participant’s account.

       103.    Recordkeepers for relatively larger defined contribution plans, like the Plan here,

experience certain efficiencies of scale that lead to a reduction in the per-participant cost as the

number of participants increase because the marginal cost of adding an additional participant to a

recordkeeping platform is relatively low. These economies of scale are inherent in all

recordkeeping arrangements for defined contribution plans. When the number of participants

with an account balance increases in a defined contribution plan, the recordkeeper is able to

spread the cost of providing recordkeeping services over a larger participant base, thereby

reducing the unit cost of delivering services on a per-participant basis.

       104.    Therefore, while the total cost to a provider for RK&A services increases as more

participants join the plan, the cost per participant to deliver the services decreases.

       105.    Since at least the early 2000s, Plan Fiduciaries and their consultants and advisors

have been aware of this cost structure dynamic for RK&A providers.
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 25 of 74




       106.     Since at least the early 2000s, ERISA Defendants were aware of this cost

structure dynamic for RK&A providers.

       107.     Sponsors of defined contribution plans contract for RK&A services separately

from any contracts related to the provision of investment management services to Plan

Participants.

       108.     The investment options selected by Plan Fiduciaries often have a portion of the

total expense ratio allocated to the provision of recordkeeping services that the recordkeeper

provides on behalf of the investment manager, e.g., RK&A services.

       109.     As a result, RK&A service providers often make separate contractual

arrangements with mutual fund providers. RK&A providers then collect a portion of the investment

management fees in return for providing services that would otherwise have to be provided by

the mutual fund.

       110.     The fees described in the aforementioned paragraph are known in the defined

contribution industry as “revenue sharing.”

       111.     For example, if a mutual fund has a total expense ratio of 0.75%, the mutual fund

provider may agree to pay the RK&A provider 0.25% of the 0.75% fee that is paid by the

investor in that mutual fund (in this context the Plan Participant). That 0.25% portion of the

0.75% fee is known as the “revenue sharing.”

       112.     In the context of defined contribution plans, the amount of revenue sharing is

deemed to be the amount of revenue paid by participants that is allocable to RK&A services and,

in some cases, other services provided to the plan. The difference between the total expense ratio

and the revenue sharing is known as the “net investment management fee” or the “net investment

expense.”
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 26 of 74




       113.      In the context of defined contribution plans, when a plan adopts prudent and best

practices, the net investment expense is the actual amount a Plan Participant pays for the

investment management services provided by a portfolio manager.

       114.      Providers of Retirement Plan Services, including RK&A services, typically

collect their fees through direct payments from the plan or through indirect compensation such as

revenue sharing, or some combination of both.

       115.      Regardless of the pricing structure that the Plan Fiduciary negotiates with the

recordkeeper, the amount of compensation paid to the recordkeeper for the RK&A services must

be reasonable.

       116.      As a result, Plan Fiduciaries must understand the total dollar amounts paid to their

RK&A provider and be able to determine whether the compensation is reasonable by

understanding what the market is for the RK&A services received by the Plan.

       117.      Because RK&A fees are actually paid in dollars and because of the cost dynamic

noted in the aforementioned paragraphs, the fees paid for RK&A services are evaluated and

compared on a dollar per participant basis.

       118.      It is well known among retirement plan consultants and advisors (who often act as

co-fiduciaries to the Plan Fiduciaries) that, all else being equal, a plan with more participants can

and will receive a lower effective per participant fees when evaluated on a per participant basis.

       119.      During the Class Period, ERISA Defendants knew and/or were aware that a plan

with more participants can and will receive a lower effective per participant fee when evaluated

on a per participant basis.

       120.      During the Class Period, ERISA Defendants knew and/or were aware that the

Plan could and would receive a lower effective per participant fee when evaluated on a per
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 27 of 74




participant basis.

       121.     Plan Fiduciaries of a defined contribution plan have a continuing and regular

responsibility to select and monitor all investment options they make available to Plan

Participants.

Investments
       122.     The primary purpose in selecting plan investments is to give all participants the

opportunity to create an appropriate asset allocation under modern portfolio theory by providing

diversified investment alternatives.

       123.     In selecting different investment options to make available to Plan Participants,

the Plan Fiduciaries are held to the prudent investor standard when choosing investment

managers or, alternatively, choosing index investment options. When choosing an active

investment option, the analysis is focused on determining whether the portfolio manager is likely

to outperform an appropriate benchmark.

       124.     Accordingly, the primary focus when choosing an active investment option to

make available to Plan Participants is the skill of the portfolio manager. In many cases a plan

sponsor can receive the investment management services of the same portfolio manager through

different share classes. When the same investment management services are provided through a

mutual fund with different share classes, the fee paid to the portfolio manager is the same for all

share classes. The difference in the share class fees is the amount of additional fees which can be

used to pay for, among other things, RK&A services.

       125.     A Plan Fiduciary choosing a more expensive way to provide identical services of

the same portfolio manager must have a rational and informed reason. The Plan Fiduciaries must

make an explicit finding that the more expensive option is in the best interest of Plan

Participants.
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 28 of 74




                                            THE PLAN

       126.    The Plan had about $136,482,982 in assets on average between the years 2014 to

2018 entrusted to the care of the Plan’s fiduciaries. During the Class Period (from August 7,

2014 through the date of judgment), ERISA Defendants maintained an investment platform that

contained about 36 different investment choices to its participants, including 10 Target Date

Funds, 23 other actively managed funds, 3 index funds, one stable value fund, and a Schwab

self-directed brokerage account.

       127.    At all relevant times, the Plan’s fees were excessive when compared with other

comparable 401(k) and 403(b) plans offered by other sponsors with similar numbers of Plan

Participants during this same time period and with similar amounts of money under management.

       128.    At all relevant times, the Plan’s excessive fees led to lower net returns than

participants enjoyed in comparable 401(k) and 403(b) plans offered by other sponsors with

similar numbers of Plan Participants during this same time period and with similar amounts of

money under management.

       129.    During the Class Period, ERISA Defendants breached their duties owed to the

Plan, to Plaintiff, and to all other Plan Participants, by: (1) failing to objectively, reasonably, and

adequately review the Plan’s investment portfolio with due care to ensure that each investment

option was prudent, in terms of cost; and (2) unreasonably maintaining certain funds in the Plan

despite the availability of identical or similar investment options with lower costs and/or better

performance histories. ERISA Defendants also failed to use the lowest cost share class or lower

cost collective trusts for many of the mutual funds within the Plan.
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 29 of 74




       130.    ERISA Defendants’ mismanagement of the Plan, to the detriment of Plan

Participants and beneficiaries, breached the fiduciary duties of prudence and loyalty in violation

of 29 U.S.C. § 1104.

       131.    In addition, ERISA § 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for breach by

co-fiduciary”) provides that:

                       [I]n addition to any liability which he may have under any
                       other provision of this part, a fiduciary with respect to a plan
                       shall be liable for a breach of fiduciary responsibility of
                       another fiduciary with respect to the same plan in the
                       following circumstances: (A) if he participates knowingly
                       in, or knowingly undertakes to conceal, an act or omission
                       of such other fiduciary, knowing such an act or omission is
                       a breach; (B) if, by his failure to comply with section
                       404(a)(1), 29 U.S.C. §1104(a)(1), in the administration of
                       his specific responsibilities which give rise to his status as a
                       fiduciary, he has enabled such other fiduciary to commit a
                       breach; or (C) if he has knowledge of a breach by such other
                       fiduciary, unless he makes reasonable efforts under the
                       circumstances to remedy the breach.

       132.    As discussed below, Defendants breached fiduciary duties to the Plan and its

participants and beneficiaries and are liable for their breaches and the breaches of their co-

fiduciaries under 29 U.S.C. § 1104(a)(1) and 1105(a).

                       STANDARD OF CARE FOR PRUDENT FIDUCIARIES
                        SELECTING & MONITORING RECORDKEEPERS
       133.    A Plan Fiduciary is required to fully understand all sources of revenue received

by its RK&A service provider/recordkeeper. It must regularly monitor that revenue to ensure that

the compensation received by the recordkeeper is and remains reasonable for the services

provided.

       134.    Prudent Plan Fiduciaries ensure they are paying only reasonable fees for RK&A

services by soliciting competitive bids from other service providers to perform the same services

currently being provided to the plan. This is not a difficult process and is performed regularly by
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 30 of 74




Plan Fiduciaries. Plan Fiduciaries need only request a bid from salespeople at other service

providers. For plans with as many participants as Defendants’ Plan, most recordkeepers would

require only the number of participants and the amount of the assets to provide a quote while

others might only require the number of participants.

       135.    Prudent Plan Fiduciaries have all of this information readily available and can

easily receive a quote from other service providers to determine if the current level of fees is

reasonable.

       136.    Having received bids, the prudent Plan Fiduciary can negotiate with its current

provider for a lower fee and/or move to a new provider to provide the same (or better) services

for a competitive reasonable fee.

       137.    Prudent Plan Fiduciaries can follow this same process for retirement plan advisors

and/or consultants as well as any other covered service providers.

       138.    A prudent Plan Fiduciary uses a per-participant revenue requirement pricing

structure. Under this structure, the Plan Fiduciary and service provider negotiate a fixed per

participant threshold. In other words, the recordkeeper’s fee for providing RK&A services is a

fixed amount per participant, e.g., $45.00 per participant. For example, according to the DC

Callan Trend Surveys, “Explicit per participant dollar fee,” the following percentage of plans

were charged on a per-participant basis for the following calendar years: (1) for the year

2016: 41.6% of plans were charged on a per-participant basis; (2) for the year 2017: 54.7% of

plans were charged on a per-participant basis; (3) for the year 2018: 63.8% of plans were

charged on a per-participant basis; and (4) for the year 2019: 64.9% of plans were charged on a

per-participant basis.
          Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 31 of 74




          139.   After the revenue requirement is negotiated, the Plan Fiduciary determines how to

pay the negotiated RK&A fee. The employer/plan sponsor can pay the recordkeeping fee on

behalf of participants, which is the most beneficial to Plan Participants. If the employer were

paying the fee, the employer would have an interest in negotiating the lowest fee a suitable

recordkeeper would accept. Usually, however, the employer decides to have the Plan (Plan

Participants) pay the recordkeeping fee instead. If the recordkeeping fee is paid by Plan

Participants, the Plan Fiduciary can allocate the negotiated recordkeeping fee among participant

accounts at the negotiated per-participant rate, or pro-rata based on account values, among other

less common ways.

          140.   In other words, if the Plan negotiates a per participant revenue threshold, e.g.,

$45.00, the plan does not need to require that each participant pay $45.00. Rather, the Plan

Fiduciary could determine that an asset-based fee is more appropriate for Plan Participants and

allocate the RK&A fee pro rata to participants. For example, a 10,000-participant plan with a

$45.00 revenue threshold would pay $450,000 for RK&A services. If the plan had $450,000,000

in assets, then the $450,000 would work out to 10 basis points. Accordingly, the Plan Fiduciary

could allocate the $450,000 to Plan Participants by requiring that each participant pay 10 basis

points.

          141.   In an asset-based pricing structure, the amount of compensation received by the

service provider is based on a percentage of the total assets in the plan. This structure creates

situations in which the services provided by the recordkeeper do not change but, because of

market appreciation and contributions to the plan, the revenue received by the recordkeeper

increases. This structure was historically preferred by recordkeepers because it allowed

recordkeepers to obtain an increase in revenue without having to ask the client to pay a higher
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 32 of 74




fee.

       142.    Regardless of the pricing structure negotiated by the Plan Fiduciary, the Plan

Fiduciary must ensure that the fee paid to the recordkeeper is reasonable for the level of services

provided.

       143.    All of these standards were accepted and understood by Plan Fiduciaries,

including ERISA Defendants, at all times during the Class Period.

       144.    For example, fiduciary best practices based on DOL guidelines, case law, and

marketplace experience are as follows:

               1. Price administrative fees on a per-participant basis.
               2. Benchmark and negotiate recordkeeping and investment fees separately.
               3. Benchmark and negotiate investment fees regularly, considering both fund
               vehicle and asset size.
               4. Benchmark and negotiate recordkeeping and trustee fees at least every other
               year. . . .
               7. Review services annually to identify opportunities to reduce administrative
               costs.2
       145.    The recordkeeper during the Class Period, Great-West Life & Annuity (“Great-

West”), is well known as a high cost recordkeeper and administrator and tends to have platforms

that encourage higher fee funds.

       146.    Prudent fiduciaries implement three related processes to prudently manage and

control a plan’s recordkeeping costs. Tussey v. ABB, Inc., 746 F.3d 327, 336 (8th Cir. 2014)

(holding that fiduciaries of a 401(k) plan “breach[] their fiduciary duties” when they “fail[] to

monitor and control recordkeeping fees” incurred by the plan); George v. Kraft Foods Glob.,




       2
        “Fiduciary Best Practices,” DC Fee Management — Mitigating Fiduciary Risk and Maximizing
       Plan Performance, Mercer Investment Consulting (2013).
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 33 of 74




Inc., 641 F.3d 786, 800 (7th Cir. 2011) (explaining that defined contribution Plan Fiduciaries

have a “duty to ensure that [the recordkeeper’s] fees [are] reasonable”).

       147.    First, a Plan Fiduciary must pay close attention to the recordkeeping fees being

paid by the plan. A prudent fiduciary tracks the recordkeeper’s expenses by demanding

documents that summarize and contextualize the recordkeeper’s compensation, such as fee

transparencies, fee analyses, fee summaries, relationship pricing analyses, cost-competitiveness

analyses, and multi-practice and standalone pricing reports.

       148.    Second, to make an informed evaluation as to whether a recordkeeper or other

service provider is receiving no more than a reasonable fee for the services provided to a plan, a

prudent fiduciary must identify all fees, including direct compensation and revenue sharing being

paid to the plan’s recordkeeper. To the extent that a plan’s investments pay asset-based revenue

sharing to the recordkeeper, prudent fiduciaries monitor the amount of the payments to ensure

that the recordkeeper’s total compensation from all sources does not exceed reasonable levels,

and require that any revenue sharing payments that exceed a reasonable level be returned to the

plan and its participants.

       149.    Third, the plan’s fiduciaries must remain informed about overall trends in the

marketplace regarding the fees being paid by other plans, as well as the recordkeeping rates that

are available. This will generally include conducting a Request for Proposal (“RFP”) process at

reasonable intervals, and immediately if the plan’s recordkeeping expenses have grown

significantly or appear high in relation to the general marketplace. More specifically, an RFP

should happen at least every three (3) to five (5) years as a matter of course, and more frequently

if the plans experience an increase in recordkeeping costs or fee benchmarking reveals the

recordkeeper’s compensation to exceed levels found in other, similar plans.
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 34 of 74




THE PLAN’S FIDUCIARIES DID NOT EFFECTIVELY MONITOR RK&A FEES AND,
       AS A RESULT, THE PLAN PAID UNREASONABLE RK&A FEES

       150.    A Plan Fiduciary must continuously monitor its RK&A fees by regularly

soliciting competitive bids to ensure fees paid to covered service providers (such as

recordkeepers) are reasonable.

       151.   During the Class Period, ERISA Defendants knew or should have known that

they must regularly monitor the Plan’s RK&A fees paid to covered service providers, including

but not limited to Great-West.

       152.   During the Class Period, ERISA Defendants failed to regularly monitor the Plan’s

RK&A fees paid to covered service providers, including but not limited to Great-West.

       153.   During the Class Period, ERISA Defendants knew or should have known that

they must regularly solicit quotes and/or competitive bids from covered service providers,

including but not limited to Great-West, in order to avoid paying unreasonable fees for RK&A

services.

       154.   During the Class Period, ERISA Defendants failed to regularly solicit quotes

and/or competitive bids from covered service providers, including but not limited to Great-West,

in order to avoid paying unreasonable fees for RK&A services.

       155.   During the Class Period, ERISA Defendants knew or should have known that it

was in the best interests of the Plan’s Participants to ensure that the Plan paid no more than a

competitive reasonable fee for RK&A services.

       156.   During the Class Period, ERISA Defendants failed to ensure that the Plan paid no

more than a competitive reasonable fee for RK&A services.

       157.   During the Class Period, ERISA Defendants did not have a plan or process in

place to ensure that the Plan paid no more than a competitive reasonable fee for RK&A services.
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 35 of 74




       158.       During the Class Period, ERISA Defendants did not engage in any objectively

reasonable and/or prudent efforts to ensure that the Plan paid no more than a competitive

reasonable fee for RK&A services.

       159.       During the Class Period and because ERISA Defendants failed to regularly

monitor the Plan’s RK&A fees paid to covered service providers, including but not limited to

Great-West, these RK&A service fees were significantly higher than they would have been had

ERISA Defendants engaged in this process.

       160.       During the Class Period and because ERISA Defendants did not solicit quotes

and/or competitive bids from covered service providers, including but not limited to Great-West,

before and/or when paying fees for RK&A services, these RK&A service fees were significantly

higher than they would have been had ERISA Defendants engaged in these processes.

       161.       During the Class Period and because ERISA Defendants did not engage in any

objectively reasonable and/or prudent efforts when paying fees for RK&A services to covered

service providers, including but not limited to Great-West, these RK&A service fees were

significantly higher than they would have been had ERISA Defendants engaged in these efforts.

       162.       Specifically, and for example, during the year 2018, the following graph and table

illustrate that the Plan’s RK&A fees were significantly higher as compared to other 401(k) and

403(b) plans of similar sizes with similar amounts of money under management during this same

period of time.
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 36 of 74




      163.   The underlying data and information reflected in the graph and table above are

truthful, accurate, and derived from publicly available information, which was equally as

available to ERISA Defendants during the Class Period, including the most recent Form 5500

filings and accompanying attachments by ERISA Defendants and the other entities and plans

listed therein, some of whom are healthcare companies like ERISA Defendants who used the

same recordkeeper, Great-West.
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 37 of 74




       164.     As the above graph and table illustrate, during the year 2018, a reasonable market

rate RK&A fee would have been between approximately $100.00 and $130.00 per participant.

       165.     As the above graph and table illustrate, during the year 2018, other plans of

similar sizes with similar amounts of money under management as compared to the Plan paid

recordkeepers an average of approximately $51,467, or approximately $103.60 per participant.

       166.     As the above graph and table illustrate, during the year 2018, the Plan paid

RK&A fees to Great-West totaling approximately $138,344 or approximately $290.00 per

participant, almost three times the amount that other plans of similar sizes with similar amounts

of money under management paid to other recordkeepers, including but not limited to ERISA

Defendants’ same recordkeeper, Great-West, during the year 2018.

       167.     During the year 2018, a prudent Plan Fiduciary would not have agreed to pay

almost triple what they could otherwise have paid for the same services from, in some instances

and as identified in the graph and table above, the exact same covered service provider.

       168.     During the year 2018 and had ERISA Defendants been acting in the best interests

of the Plan’s Participants – and as compared to other plans of similar sizes with similar amounts

of money under management as identified in the graph and table above – the Plan actually would

have paid less than triple in RK&A fees.

       169.     During the entirety of the Class Period, ERISA Defendants did not use its size to

bargain or negotiate with covered service providers and recordkeepers, including but not limited

to Great-West, to defray or reduce administrative costs and RK&A fees to the Plan’s

Participants.

       170.     During the entirety of the Class Period and because ERISA Defendants did not

use its size to bargain or negotiate with covered service providers and recordkeepers, including
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 38 of 74




but not limited to Great-West,, to defray or reduce administrative costs and RK&A fees to the

Plan’s Participants, ERISA Defendants acted imprudently and unreasonable.

       171.    From the years 2014 to 2018 during the Class Period and based upon the best

available truthful, accurate, and publicly available information, which was equally as available to

ERISA Defendants during the Class Period, the Plan paid an average amount of at least

approximately $170,495 per year in RK&A fees, which equated to an average of at least

approximately $348.00 per participant per year, as identified in the following chart:




       172.    From the years 2014 to 2018 during the Class Period and based upon the best

available truthful, accurate, and publicly available information, which was equally as available to

ERISA Defendants during the Class Period, had ERISA Defendants been acting in the best

interests of the Plan’s Participants – and as compared to other plans of similar sizes with similar

amounts of money under management – the Plan actually would have paid significantly less than

an average of approximately $170,495 per year in RK&A fees, which equated to an average of

approximately $348.00 per participant per year.

       173.    From the years 2014 to 2018 during the Class Period and based upon the best

available truthful, accurate, and publicly available information, which was equally as available to

ERISA Defendants during the Class Period, had ERISA Defendants been acting in the best

interests of the Plan’s Participants – and as compared to other plans of similar sizes with similar

amounts of money under management – the Plan actually would have paid a reasonable market

rate of approximately $51,467 per year in RK&A fees, which equates to approximately or
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 39 of 74




approximately $104 per participant per year.

        174.   During the entirety of the Class Period, a prudent Plan Fiduciary would not agree

to pay almost triple what they could otherwise pay for the same services from, in some instances,

the exact same covered service provider.

        175.   From the years 2014 to 2018 during the Class Period and based upon the best

available truthful, accurate, and publicly available information, which was equally as available to

ERISA Defendants during the Class Period, because ERISA Defendants did not act in the best

interests of the Plan’s Participants – and as compared to other plans of similar sizes with similar

amounts of money under management – the Plan actually cost its Participants approximately

$119,028 per year in RK&A fees, which equates to approximately $242.00 per participant per

year.

        176.   From the years 2014 to 2018 during the Class Period and because ERISA

Defendants did not act in the best interests of the Plan’s Participants – and as compared to other

plans of similar sizes with similar amounts of money under management – the Plan actually cost

its Participants a total minimum amount of approximately $665,452 in RK&A fees.

        177.   During the entirety of the Class Period and based upon the best available truthful,

accurate, and publicly available information, which was equally as available to ERISA

Defendants during the Class Period, because ERISA Defendants did not act in the best interests

of the Plan’s Participants – and as compared to other plans of similar sizes with similar amounts

of money under management – the Plan actually cost its Participants (when accounting for

compounding percentages) a total, cumulative amount in excess of $874,937 in RK&A fees.

        178.   During the entirety of the Class Period, ERISA Defendants did not regularly

and/or reasonably assess, in any way, the Plan’s administrative costs and RK&A fees it paid to
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 40 of 74




Great-West.

       179.    During the entirety of the Class Period, ERISA Defendants did not engage in any

regular and/or reasonable examination, comparison, or benchmarking of the Plan’s

administrative costs and RK&A fees it paid to Great-West vis-à-vis the administrative costs and

RK&A fees that other plans of similar sizes with similar amounts of money under management

paid to their covered service providers – who, in some instances, was Great-West, the exact same

provider as utilized by ERISA Defendants during the entirety of the Class Period.

       180.    During the entirety of the Class Period, ERISA Defendants knew or had

knowledge that it must engage in regular and/or reasonable examination, comparison, or

benchmarking of the Plan’s administrative costs and RK&A fees it paid to Great-West, but

ERISA Defendants simply failed to do so in any meaningful way whatsoever.

       181.    During the entirety of the Class Period and had ERISA Defendants engaged in

any regular and/or reasonable examination, comparison, or benchmarking of the Plan’s

administrative costs and RK&A fees it paid to Great-West, it would have realized and

understood that the Plan was compensating Great-West unreasonably and inappropriately for its

size and scale, passing these unreasonable and excessive fee burdens to Plaintiff and the Plan

Participants

       182.    During the entirety of the Class Period and by failing to recognize that the Plan

and its participants were being charged much higher administrative costs and RK&A fees than

they should have been and/or by failing to take effective remedial actions as described herein,

ERISA Defendants breached their fiduciary duties to Plaintiff and the Plan Participants.
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 41 of 74




                  STANDARD OF CARE FOR PRUDENT FIDUCIARIES
                 SELECTING & MONITORING INVESTMENT OPTIONS

        183.    There is a commonly accepted process to select and monitor investment options

which is based on modern portfolio theory and the prudent investor standard. Under ERISA, Plan

Fiduciaries are required to engage investment consultants or advisors to the extent that the Plan

Fiduciaries do not have the investment expertise necessary to select and monitor investments

under modern portfolio theory.

        184.    That accepted process involves, among other things, evaluating the performance

history, tenure, and stability of the current portfolio manager; the risk adjusted returns; and the

fees.

        185.    When an active investment option is chosen, one of the most critical aspects of

the analysis is to choose a portfolio manager because it is the skill of the portfolio manager that

differentially impacts the performance of the investment.

        186.    From the perspective of a Plan Participant, the other critical component of the

analysis is the fees. However, the total expense ratio of an investment option is often comprised

of multiple different types of fees, only one of which is specifically associated with the fee of the

actual portfolio manager.

        187.    As a result, a Plan Fiduciary is required to understand the interrelationship

between the pricing structure it has negotiated with the recordkeeper for RK&A services as well

as the different fee components of the investment options selected to be made available to Plan

Participants.

        188.    When a Plan Fiduciary can choose among different share classes (or other types

of investment options, e.g., collective trusts) to receive the services of a specific portfolio

manager, the Plan Fiduciary is required to understand all the fees related to the different share
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 42 of 74




classes and choose the share class that is in the best interest of the Plan Participants. This is

especially critical when the pricing structure provides compensation to the recordkeeper from

revenue sharing paid by Plan Participants as part of the total expense ratio of the investment

options selected by the Plan Fiduciaries.

       189.    If the RK&A pricing structure includes a revenue threshold, then a prudent Plan

Fiduciary must choose the share class with the lowest net investment management fee. If the

pricing structure does not include a revenue threshold, then a prudent Plan Fiduciary must ensure

that the revenue sharing will not result in the payment of an unreasonable fee to the recordkeeper

for the RK&A services.

       190.    A prudent Plan Fiduciary must ensure that the combination of the RK&A pricing

structure and the selected share classes together provide the best outcome for Plan Participants.

       191.    If a Plan Fiduciary chooses an active investment option when an alternative index

option is available, the Plan Fiduciary must make a specific and informed finding that the

probability that the active portfolio manager will outperform the index warrants the higher fees

paid charged by the active portfolio manager and the risk/reward tradeoffs show that the

potential of outperformance is in the best interest of Plan Participants.

       192.    If a Plan Fiduciary chooses an active investment option when an alternative index

option is available, but the Plan Fiduciary does not make a specific and informed finding that the

probability that the active portfolio manager will outperform the index (and as such warranting

the higher fees paid charged by the active portfolio manager) and the risk/reward tradeoffs show

that the potential of outperformance is in the best interest of Plan Participants, the Plan Fiduciary

has acted unreasonably and/or imprudently.
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 43 of 74




       193.    In February 2013, the Department of Labor issued guidance for the selection of

target date funds in a publication titled, “Target Date Retirement Funds – Tips for ERISA Plan

Fiduciaries.”3 Fiduciaries were given specific guidance to: (i) establish a process for comparing

and selecting TDFs; (ii) establish a process for the periodic review of TDFs; (iii) understand the

fund’s investments – the allocation in different asset classes (stocks, bonds, cash), individual

investments, and how these will change over time; (iv) inquire about whether a custom or non-

proprietary target date fund would be a better fit for a plan; and (v) develop effective employee

communications.

       194.    The Department of Labor gave a very specific warning about the importance of

keeping costs under control: “A difference of just one percentage point in fees (1.5% as

compared with 0.5%) over 35 years dramatically affects overall returns. If a worker with a

401(k)-account balance of $25,000 averages a seven percent return, the worker will have

$227,000 at retirement with the lower fee and $163,000 with the higher fee, assuming no further

contributions.”4

       THE PLAN PAID UNREASONABLY HIGH FEES FOR SHARE CLASSES

       195.    Many mutual funds offer multiple classes of shares in a single mutual fund that

are targeted at different investors. Generally, more expensive shares are targeted at small

investors with less bargaining power, while lower cost shares are targeted at larger investors with

greater assets. There is no material difference between share classes other than costs – the funds

hold identical investments and have the same manager.




       3
              https://www.dol.gov/sites/dolgov/files/EBSA/about-ebsa/our-activities/resource-center/fact-
       sheets/target-date-retirement-funds.pdf
       4
              U.S. Department of Labor, Employee Benefits Security Administration, A Look At 401(k)
       Plan Fees, at http://www.dol.gov/ebsa/publications/401k_employee.html
          Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 44 of 74




       196.    Large defined contribution plans such as the Plan have sufficient assets to qualify

for lower cost share classes. It is well known among institutional investors that mutual fund

companies will waive investment minimums for a large plan.

       197.    A prudent Plan Fiduciary uses a plan’s asset size and negotiating power to invest

in low cost share classes available in the market.

       198.    A prudent Plan Fiduciary engages in an objectively reasonable search for and

selection of the lowest-priced share classes available in the market.

       199.    During the Class Period, ERISA Defendants knew or should have known that it

must use its asset size and negotiating power to invest in low cost share classes available in the

market.

       200.    During the Class Period, ERISA Defendants knew or should have known that it

must engage in an objectively reasonable search for and selection of the lowest-priced share

classes available in the market.

       201.    During the Class Period, ERISA Defendants did not use its asset size and

negotiating power to invest in low cost share classes available in the market.

       202.    During the Class Period, ERISA Defendants did not engage in an objectively

reasonable search for and selection of the lowest-priced share classes available in the market.

       203.    The following charts identify ERISA Defendants’ share class investments during

the Class Period vis-à-vis more prudent, reasonable, and lower share class alternatives during

this same time period:
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 45 of 74



                                Defendants' Investment                                      Prudent Alternative Share Class                                 Defendants' In

                                                                                                                                              Defendants'
                                                         Revenue     Net                                                 Revenue     Net      Investment
                                               Exp Ratio Sharing Investment                                    Exp Ratio Sharing Investment    Excessive
              Ticker      Fund Name              (%)       (%)     Fee (%)    Ticker     Fund Name               (%)       (%)     Fee (%)      Fees (%)
                    Aberdeen Total                                                  Aberdeen Total
              JBGIX                             0.44%    0.05%     0.39%      BJBGX                             0.69%    0.35%     0.34%         15%
                    Return Bond I                                                   Return Bond A
                    Delaware Small Cap                                              Delaware Small Cap
              DCCIX                             0.87%    0.33%     0.54%      DCCRX                             1.37%    0.85%     0.52%          4%
                    Core I                                                          Core R
                    Heartland Value Plus                                            Heartland Value Plus
              HNVIX                             0.95%    0.25%     0.70%      HRVIX                             1.18%    0.50%     0.68%          3%
                    Inst                                                            Investor
                    Janus Henderson                                                 Janus Henderson
              JMGRX                             0.75%    0.10%     0.65%      JAENX                             0.91%    0.35%     0.56%         16%
                    Enterprise I                                                    Enterprise T
                       Parnassus Core Equity                                           Parnassus Core Equity
              PRILX                             0.63%    0.10%     0.53%      PRBLX                             0.87%    0.40%     0.47%         13%
                       Institutional                                                   Investor
                    PIMCO Real Return
              PRRIX                             0.98%    0.00%     0.98%      PRTCX PIMCO Real Return C         1.88%    1.00%     0.88%         11%
                    Instl
                    Undiscovered                                                    Undiscovered
              UBVSX Managers Behavioral         1.12%    0.25%     0.87%      UBVRX Managers Behavioral         1.55%    0.75%     0.80%          9%
                    Val I                                                           Val R2



       204.        The underlying data and information reflected in the charts above are truthful,

accurate, and derived from publicly available information, which was equally as available to

ERISA Defendants during the Class Period, including but not limited to Plaintiff’s Plan quarterly

statements, the Plan’s Summary Description, and the Plan’s fee disclosures.

       205.        Based upon data and information reflected in the charts above, the average

excessive fee for ERISA Defendants not using a lower-priced, more efficient and/or prudent

alternative share class during the Class Period was approximately 10%.

       206.        During the Class Period and had ERISA Defendants used its asset size and

negotiating power to invest in low cost share classes available in the market, the Plan would not

have selected the funds in the “Defendants’ Investment” columns of the charts above.

       207.        During the Class Period and had ERISA Defendants used its asset size and

negotiating power to invest in low cost share classes available in the market, the Plan would have

selected the funds in the “Prudent Alternative Share Class” columns of the charts above.

       208.        During the Class Period and had ERISA Defendants engaged in an objectively

reasonable search for and selection of the lowest-priced share classes available in the market, the
         Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 46 of 74




Plan would not have selected the funds in the “Defendants’ Investment” columns of the charts

above.

         209.   During the Class Period and had ERISA Defendants engaged in an objectively

reasonable search for and selection of the lowest-priced share classes available in the market, the

Plan would have selected the funds in the “Prudent Alternative Share Class” columns of the

charts above.

         210.   During the Class Period and had ERISA Defendants been acting in the best

interests of the Plan’s Participants, the Plan would not have selected the funds in the

“Defendants’ Investment” columns of the charts above.

         211.   During the Class Period and had ERISA Defendants been acting in the best

interests of the Plan’s Participants, the Plan would have selected the funds in the “Prudent

Alternative Share Class” columns of the charts above.

         212.   During the entirety of the Class Period, ERISA Defendants knew or should have

known about the existence of cheaper or lower-cost share classes as identified in the “Prudent

Alternative Share Class” columns of the charts above.

         213.   During the entirety of the Class Period, ERISA Defendants knew or should have

known to transfer the Plan funds into the cheaper or lower-cost share classes as identified in the

“Prudent Alternative Share Class” columns of the charts above.

         214.   A prudent fiduciary would not select high-cost share classes when lower-cost

share classes are available for the same investment.

         215.   During the entirety of the Class Period, ERISA Defendants selected higher-cost

share classes when lower-cost share classes were available to the Plan for the same investment,

to the substantial detriment of Plaintiff and the Plan’s Participants.
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 47 of 74




       216.    During the entirety of the Class Period and because ERISA Defendants selected

higher-cost share classes when lower-cost share classes were available to the Plan for the same

investment, the Plaintiff and the Plan Participants did not receive any additional services or

benefits other than a higher cost for Plaintiff and the Plan Participants.

       217.    As an example of ERISA Defendants’ failure to engage in an objectively

reasonable search for and selection of the lowest-priced share classes available in the market

during the Class Period, consider the Aberdeen Total Return Bond A (BJBGX) which was

selected by the Plan Fiduciaries and made available to participants in the Plan during the entire

Class Period. As of year-end 2018, Participants had invested almost $6,500,000 in this

investment option. The portfolio managers of this investment option are Lynn Chen, Svetlin

Krastev, and Michael Waggaman. Participants receive the identical investment management

services of the portfolio managers through several different investment options (share classes)

with different fee structures. The fee structures for these varying Total Return Bond investment

options, all managed by the same portfolio managers, are set forth in the chart below:

                      Example of Different Share Class Fee Levels for
                        Identical Investment Management Services
                                                           Aberdeen Total   Aberdeen Total
                                                            Return Bond A    Return Bond I
                                           Share Class          A Class          I Class
                                   Investment Advisor         Aberdeen         Aberdeen
                               Investment Sub-Advisor           None              None
                                                              Lynn Chen        Lynn Chen
                                    Portfolio Managers     Svetlin Krastev  Svetlin Krastev
                                                          Michael Waggaman Michael Waggaman
                                                 Ticker         BJBGX             JBGIX
                          Investment Management Fee             0.35%            0.35%
                                   Total Expense Ratio          0.69%            0.44%
                Actual Revenue Sharing Credit Available         0.35%            0.05%
           Net Investment Expense to Retirement Plans           0.34%            0.39%
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 48 of 74




       218.    The underlying data and information reflected in the chart above is truthful,

accurate, and derived from publicly available information, which was equally as available to

ERISA Defendants during the Class Period.

       219.    Plan Fiduciaries are required under ERISA to understand all the separate

components of fees for different types of services charged to the plan and Plan Participants.

       220.    The second to last row of the chart above, “Actual Revenue Sharing Credit

Available,” is simply the mathematical difference between the total expense ratio and the

investment management fee rate. Because each investment option negotiates its “revenue

sharing” agreement separately with each recordkeeping platform, the revenue sharing rate could

be different on different recordkeeping platforms and may also be larger or smaller than the

amount indicated in the chart above. Revenue sharing rates are not always disclosed to Plan

Participants on the Participant fee disclosure documents and, perhaps worse, are not even always

disclosed on the 5500 forms filed by Plan Fiduciaries.

       221.    Upon information and belief during the Class Period, the Plan did not use a

revenue threshold fee structure in which all revenue sharing was returned to the Plan Participants

who generated that revenue. Thus, it would be incorrect to assume that the share class that

provided the lowest net investment expense in the chart above provided the most value to the

Plan Participants.

       222.    As illustrated in the chart above, the fee to receive the exact same investment

management skills of the portfolio managers are set forth in the “Investment Management

Expense Fee” row is (34 basis points) – except the actual option chosen by the Plan was 5 basis

points more expensive (39 basis points).
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 49 of 74




       223.    A Plan Fiduciary selecting either of these investment options identified in the

above chart will receive identical portfolio management services performed by the same

portfolio manager with the only material difference being the amount of extra fees that are

included in the total expense ratio that will be paid by Plan Participants.

       224.    As illustrated in the chart below, which is based on the $6,500,000 that the Plan

invested in the Aberdeen Total Return Bond A (BJBGX) during the year 2018, because ERISA

Defendants did not select cheaper, lower-cost, more prudent share classes available to the Plan

and within which to invest the Plan’s assets, ERISA Defendants caused substantial monetary

damage and detriment to Plaintiff and the Plan’s Participants.




       * Calculations in above graph based on the $6,474,660 that the Plan invested in
         Aberdeen Total Return Bond I in 2018.

       225.    The underlying data and information reflected in the chart above is truthful,

accurate, and derived from publicly available information, which was equally as available to

ERISA Defendants during the Class Period.
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 50 of 74




       226.    A prudent fiduciary conducting an impartial and objectively reasonable review of

the Plan’s investments during the Class Period would have conducted a review on at least a

quarterly basis, which would have identified cheaper, lower-cost, and/or more prudent share

classes available.

       227.    A prudent fiduciary conducting an impartial and objectively reasonable review of

the Plan’s investments during the Class Period would have conducted a review on at least a

quarterly basis, would have identified cheaper, lower-cost, and/or more prudent share classes

available, and would have transferred the Plan’s investments into these cheaper, lower-cost,

and/or institutional shares at the earliest opportunity.

       228.    During the entirety of the Class Period, ERISA Defendants: did not conduct an

impartial and objectively reasonable review of the Plan’s investments on at least a quarterly

basis; did not identify cheaper, lower-cost, more prudent share classes available to the Plan; and

did not transfer the Plan’s investments into these cheaper, lower-cost, and/or institutional shares,

all to the substantial detriment of Plaintiff and the Plan’s Participants.

       229.    During the entirety of the Class Period and by failing to recognize that the Plan

was invested in higher-cost share classes when lower-cost share classes were available to the

Plan for the same investment and/or by failing to take effective remedial actions as described

herein, ERISA Defendants breached their fiduciary duties to Plaintiff and the Plan Participants.

                       ERISA DEFENDANTS’ INVESTMENTS IN THE PLAN

       230.    A prudent fiduciary will consider all plan investments, including “suitable index

mutual funds or market indexes (with such adjustments as may be appropriate).” Restatement

(Third) of Trusts § 100 cmt. b(1).

       231.    While higher-cost mutual funds may outperform a less-expensive option over the

short term, such as a passively managed index fund, they rarely do so over a longer term. See
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 51 of 74




Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,

available      at       https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-

mutualfunds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices that looked

at 2,862 actively managed mutual funds, focused on the top quartile in performance and found

most did not replicate performance from year to year); see also Index funds trounce actively

managed funds: Study, available at http://www.cnbc.com/2015/06/26/index-funds-trounce-

activelymanaged-funds-study.html (“long-term data suggests that actively managed funds

“lagged their passive counterparts across nearly all asset classes, especially over the 10-year

period from 2004 to 2014.”)

       232.    Funds with high fees on average perform worse than less expensive funds, even

on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873

(2009) (hereinafter “When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation

of Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous

studies showing that “the most consistent predictor of a fund’s return to investors is the fund’s

expense ratio”).

       233.    During the Class Period, ERISA Defendants selected and/or made available to the

Plan’s Participants more than 44 investment options.

       234.    Upon information and belief and during the Class Period, the more than 44

investment options that ERISA Defendants selected and/or made available to the Plan’s

Participants resulted in the Plan’s Participants subsidizing the RK&A fees of other Participants.

       235.    During the Class Period, the chart below identifies several investment options that

ERISA Defendants selected and/or made available to Plan Participants as compared to prudent
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 52 of 74




alternative and less expensive options. In some instances, the less expensive option provides the

identical portfolio management services delivered by the same portfolio manager.

                 Defendants' Investment                Prudent Alternative Investments

                                                                                                Defendants'
                                                                                                Investment
                                          Exp Ratio                                   Exp Ratio Excessive
        Ticker          Fund Name           (%)       Ticker         Fund Name           (%)      Fees (%)
                  Aberdeen Total                               Fidelity® US Bond
        JBGIX                              0.44%      FXNAX                            0.02%      2100%
                  Return Bond I                                Index Instl Prem
                  American Century                             Fidelity® Large Cap
        ACIIX                              0.72%      FLCOX                            0.04%      1957%
                  Equity Income I                              Value Index Prm Inst
                  American Century                             Fidelity® Large Cap
        TWGIX                              0.77%      FSPGX                            0.04%      2100%
                  Growth I                                     Growth Idx Instl Prm
                  American Funds                               Fidelity® 500 Index
        RFNGX                              0.30%      FXAIX                            0.02%      1900%
                  Fundamental Invs R6                          Institutional Prem
                  American Funds
                                                               Fidelity® Large Cap
        RGAGX     Growth Fund of Amer      0.33%      FSPGX                            0.04%       843%
                                                               Growth Idx Instl Prm
                  R6
                  Artio Total Return                           Fidelity® US Bond
        JBGIX                              0.44%      FXNAX                            0.03%      1660%
                  Bond I                                       Index Instl Prem
                  Artisan International                        Vanguard Intl Div
        ARTIX                              1.18%      VIAAX                            0.25%       372%
                  Investor                                     Apprec Idx Adm
                  ClearBridge                                  DFA International
        LCOIX                              1.07%      DFVQX                            0.48%       123%
                  International Sm Cap                         Vector Equity I
                  Columbia Acorn Fund -                        Vanguard Mid-Cap
        ACRNX                              0.86%      VMGMX                            0.07%      1129%
                  Z                                            Growth Index Admiral
                  Columbia Select Mid                          Vanguard Mid-Cap
        NAMAX                              0.92%      VMVAX                            0.07%      1214%
                  Cap Value Instl                              Value Index Admiral
                  Columbia Small Cap                           Fidelity® Small Cap
        SMCEX                              1.08%      FSSNX                            0.02%      5300%
                  Core Z                                       Index Instl Prem
                  Delaware Small Cap                           Fidelity® Small Cap
        DCCIX                              0.87%      FSSNX                            0.02%      4250%
                  Core I                                       Index Instl Prem
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 53 of 74




                 Defendants' Investment                Prudent Alternative Investments             Defendants'
                                          Exp Ratio                                    Exp Ratio   Investment
        Ticker         Fund Name            (%)       Ticker        Fund Name             (%)       Excessive

                  Dodge & Cox                                  Schwab Fdmtl Intl Lg
        DODFX                              0.63%      SFNNX                             0.25%         152%
                  International Stock                          Co Idx

                                                               Fidelity® Large Cap
        DODGX Dodge & Cox Stock            0.52%      FLCOX                             0.04%        1386%
                                                               Value Index Prm Inst
                  Franklin Small Cap                           Vanguard Small Cap
        FSSAX                              0.82%      VSGIX                             0.06%        1267%
                  Growth Adv                                   Growth Index I
                  Heartland Value Plus                         Vanguard Small Cap
        HNVIX                              0.95%      VSIIX                             0.06%        1483%
                  Inst                                         Value Index I
                  Janus Henderson                              Vanguard Mid-Cap
        JMGRX                              0.75%      VMGMX                             0.07%         971%
                  Enterprise I                                 Growth Index Admiral
                  Lazard Emerging                              Fidelity® Emerging
        LZOEX                              1.32%      FPADX                             0.08%        1550%
                  Markets Equity Open                          Markets Idx Instl Prm
                  Nuveen Real Estate                           Fidelity® Real Estate
        FARCX                              1.02%      FSRNX                             0.07%        1357%
                  Securities I                                 Index Instl
                  Parnassus Core Equity                        Fidelity® 500 Index
        PRILX                              0.63%      FXAIX                             0.02%        4100%
                  Institutional                                Institutional Prem
                  PIMCO Real Return                            Vanguard Shrt-Term
        PRRIX                              0.98%      VTSPX                             0.04%        2350%
                  Instl                                        Infl-Prot Sec Idx Ins
                  T. Rowe Price Capital                        Vanguard Balanced
        PRWCX                              0.71%      VBAIX                             0.06%        1083%
                  Appreciation                                 Index I
                  Undiscovered
                                                               Vanguard Small Cap
        UBVSX     Managers Behavioral      1.12%      VSIIX                             0.06%        1767%
                                                               Value Index I
                  Val I

       236.       The underlying data and information reflected in the charts above are truthful,

accurate, and derived from publicly available information, which was equally as available to

ERISA Defendants during the Class Period, including but not limited to Plaintiff’s Plan quarterly

statements, the Plan’s Summary Description, and the Plan’s fee disclosures.

       237.       In the charts above, the “expense ratio” refers to a percentage of the Plan’s assets

that were under management during the Class Period. For example, if a mutual fund share class

deducts 1% of fund assets each year in fees, the fund’s expense ratio would be 1%, or 100 basis

points (or bps). (One basis point is equal to 1/100th of one percent (or 0.01%)). The fees

deducted from a mutual fund’s assets reduce the value of the shares owned by fund investors.
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 54 of 74




       238.    A prudent fiduciary understands and knows that a fund’s “expense ratio” is one of

the most – if not the most – important considerations in the fund selection process.

       239.    During the Class Period, ERISA Defendants knew or should have known that a

fund’s “expense ratio” was one of the most – if not the most – important considerations in the

fund selection process.

       240.    During the Class Period and based upon the underlying data and information in

the charts above, the average Plan expense ratio was 0.52%, or 52 basis points.

       241.    During the Class Period and based upon the underlying data and information in

the charts above, the average excessive fee percentage was 1757%.

       242.    During the Class Period, ERISA Defendants did not engage in an objectively

reasonable process when selecting funds for the Plan.

       243.    During the Class Period and because ERISA Defendants did not engage in an

objectively reasonable process when selecting funds for the Plan, Defendants actually selected

the funds identified in the “Defendants’ Investment” column in the charts above.

       244.    During the Class Period and had ERISA Defendants engaged in an objectively

reasonable process when selecting funds for the Plan, Defendants would not have selected the

funds identified in the “Defendants’ Investment” column in the charts above.

       245.    During the Class Period and had ERISA Defendants been acting in the best

interests of the Plan’s Participants, ERISA Defendants would not have selected the funds

identified in the “Defendants’ Investment” column in the charts above.

       246.    During the Class Period and had ERISA Defendants been acting in the best

interests of the Plan’s Participants, ERISA Defendants would have selected funds with lower
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 55 of 74




“expense ratios” than those funds actually selected by ERISA Defendants as identified in the

“Defendants’ Investment” column in the charts above.

        247.   During the Class Period and had ERISA Defendants been acting in the best

interests of the Plan’s Participants, ERISA Defendants would have selected the funds identified

in the “Prudent Alternative Investments” column in the charts above.

        248.   During the Class Period, Plaintiff had no knowledge of ERISA Defendants’

process for selecting investments and regularly monitoring them to ensure they remained

prudent.

        249.   During the Class Period, Plaintiff had no knowledge of how the fees charged to

and paid by the Plan Participants compared to any other funds.

        250.   During the Class Period, Plaintiff did not know about the availability of lower-

cost and better-performing (and other essentially identical) investment options that ERISA

Defendants failed to reasonably offer because ERISA Defendants provided no comparative

information to allow Plaintiff to evaluate and compare ERISA Defendants’ investment options.

        251.   During the Class Period, Plaintiff did not individually select funds for her 401(k)

Plan.

        252.   During the Class Period, Defendants failed to reasonably and properly evaluate

the true cost of the services of each portfolio manager under the fee structure negotiated with

Great-West, thereby paying fees that were more than necessary to the detriment of Plaintiff and

the Plan’s Participants.

        253.   During the Class Period and had ERISA Defendants chosen investment options

similar or identical to the funds identified in the “Prudent Alternative Investments” column in the
         Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 56 of 74




charts above, the Plan’s Participants would have been received the exact same portfolio

management services but at a lower cost.

         254.   During the Class Period and because ERISA Defendants imprudently chose

investment options that were not similar or identical to the funds identified in the “Prudent

Alternative Investments” column in the charts above, ERISA Defendants’ caused unreasonable

and unnecessary losses to Plaintiff and the Plan’s Participants.

         255.   During the Class Period, ERISA Defendants failed to consider materially similar

but cheaper alternatives to the Plan’s investment options. The chart above demonstrates that the

expense ratios of the Plan’s investment options between the years 2014 to 2018 were more

expensive by significant multiples of comparable passively managed and actively managed

alternative funds in the same investment style. A reasonable investigation would have revealed

the existence of these lower-cost alternatives.

         256.   During the Class Period and because ERISA Defendants failed to act in the best

interests of the Plan’s Participants by engaging in an objectively reasonable investigation process

when selecting its investments, resulting in the selection of funds identified in the “Defendants’

Investment” column in the charts above, Plaintiff and the Plan’s Participants incurred actual

expenses and costs as identified in the “Actual Investment Lineup” portion of the chart below.

         257.   During the Class Period and had ERISA Defendants acted in the best interests of

the Plan’s Participants by engaging in an objectively reasonable investigation process when

selecting its investments, ERISA Defendants would have prudently chosen lower-cost

investment alternatives as identified in the “Alternative Investment Lineup” portion of the chart

below.
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 57 of 74




       258.    During the Class Period and because ERISA Defendants failed to act in the best

interests of the Plan’s Participants by engaging in an objectively reasonable investigation process

when selecting its investments, ERISA Defendants caused unreasonable and unnecessary losses

to Plaintiff and the Plan’s Participants in the amount of approximately $3,872,598 and as detailed

in the following chart:




       259.    The underlying data and information reflected in the chart above is truthful,

accurate, and derived from publicly available information, which was equally as available to

ERISA Defendants during the Class Period, including but not limited to Plaintiff’s Plan quarterly

statements, the Plan’s Summary Description, and the Plan’s fee disclosures.

       260.    During the entirety of the Class Period and by failing to engage in an objectively

reasonable investigation process when selecting its investments as described herein, ERISA

Defendants breached their fiduciary duties to Plaintiff and the Plan Participants.

                       CLASS ACTION ALLEGATIONS FOR ERISA CLAIMS
       261.    29 U.S.C. § 1132(a)(2) authorizes any participant or beneficiary of the Plan to

bring an action on behalf of the Plan to enforce a breaching fiduciary’s liability to the Plan under

29 U.S.C. § 1109(a).
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 58 of 74




       262.      In acting in this representative capacity, Plaintiff seeks to certify this action as a

class action on behalf of all participants and beneficiaries of the Plan. Plaintiff seeks to certify,

and to be appointed as representatives of, the following Class:

                        All participants and beneficiaries of the Infinity Healthcare,
                        Inc. Employees’ Flexible Profit Sharing Plan beginning six
                        years before the commencement of this action and running
                        through the date of judgment, excluding the ERISA
                        Defendants or any participant/beneficiary who is a
                        fiduciary to the Plan.

       263.      The members of the proposed Class are readily ascertainable. The number and

identity of the members of the proposed Class are determinable from the records of ERISA

Defendants. For purposes of notice and other purposes related to this action, putative Class

members’ names and addresses are readily available from ERISA Defendants such that notice

can be provided by permissible means under Fed. R. Civ. P. 23.

       264.      Although the precise number of putative Class members is unknown, upon

information and belief, the proposed Class includes more than 500 members and is so numerous

that joinder of all of its members is impracticable, pursuant to Federal Rule of Civil Procedure

23(a)(1), and more importantly the disposition of their claims as a class will benefit the parties

and the Court.

       265.      Plaintiff’s claims are common to those claims which could be alleged by any

member of the proposed Class, and the relief sought is typical of the relief which would be

sought by each member of the proposed Class in separate actions. Common questions of law and

fact which predominate this action include, but are not limited to, all of the following:

      •       Whether ERISA Defendants are fiduciaries liable for the remedies provided by 29
              U.S.C. § 1109(a);

      •       Whether ERISA Defendants breached their fiduciary duties to the Plan;
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 59 of 74




      •       The amount of actual monetary losses suffered by the Plan resulting from each
              breach of fiduciary duty; and

      •       What Plan-wide equitable and other relief the Court should impose in light of
              Defendants’ breach of duty.

       266.    Plaintiff’s claims are typical of the claims of the Class pursuant to Federal Rule of

Civil Procedure 23(a)(3), because Plaintiff was a Plan Participant during the Class Period and all

putative Class members, as Plan Participants, were harmed by Defendants’ misconduct.

       267.    Plaintiff is able to fairly and adequately protect the interests of the proposed

Class, pursuant to Federal Rule of Civil Procedure 23(a)(4), because Plaintiff has no interests

antagonistic to, or that otherwise conflicts with, the interests of the proposed Class, and she is

committed to the vigorous representation of the Class. Plaintiff has engaged and is represented

by experienced and competent lawyers who are experienced in both class action litigation and

complex ERISA claims like those set forth herein.

       268.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a number of similarly-situated persons

to prosecute common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

       269.    Certification is further appropriate under Federal Rule of Civil Procedure

23(b)(1), because prosecution of separate actions for these breaches of fiduciary duties by

individual participants and beneficiaries would create the risk of: (1) inconsistent or varying

adjudications that would establish incompatible standards of conduct for Defendant concerning

its discharge of fiduciary duties to the Plan and personal liability to the Plan under 29 U.S.C. §
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 60 of 74




1109(a); and (2) adjudications by individual participants and beneficiaries regarding these

breaches of fiduciary duties and remedies for the Plan would, as a practical matter, be dispositive

of the interests of the participants and beneficiaries who are not parties to the adjudication, or

would substantially impair those participants’ and beneficiaries’ ability to protect their interests.

       270.    Certification is also appropriate under Federal Rule of Civil Procedure 23(b)(2)

because ERISA Defendants have acted or refused to act on grounds that apply generally to the

Class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting

the class as a whole.

       271.    The claims brought by the Plaintiff arise from fiduciary breaches as to the Plan in

its entirety and do not involve mismanagement of individual accounts. The claims asserted on

behalf of the Plan fall outside the scope of any exhaustion language in individual participants’

plans. Exhaustion is intended to serve as an administrative procedure for participants and

beneficiaries whose claims have been denied and not where a participant or beneficiary brings

suit on behalf of a plan for breaches of fiduciary duty.

       272.    Under ERISA, an individual “participant” or “beneficiary” are distinct from an

ERISA plan. A participant’s obligation – such as a requirement to exhaust administrative

remedies – does not, by itself, bind the plan.

       273.    Moreover, any administrative appeal would be futile because the entity hearing

the appeal (the Plan Administrator) is the same Plan Administrator that made the decisions that

are at issue in this lawsuit. Policy supporting exhaustion of administrative remedies in certain

circumstances – that the Court should review and where appropriate defer to a plan

administrator’s decision – doesn’t exist here because courts will not defer to a plan

administrator’s legal analysis and interpretation.
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 61 of 74




                                 FIRST CLAIM FOR RELIEF
               Violations of the Fair Labor Standards Act of 1938, as Amended
(Plaintiff on behalf of herself and the FLSA Collective against Defendant Infinity Physician
                                     – Overtime Pay Owed)

       274.    Plaintiff, on behalf of herself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       275.    At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       276.    At all times material herein, Defendant Infinity Physician was an employer of

Plaintiff and the FLSA Collective as provided under the FLSA.

       277.    At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant Infinity Physician as provided under the FLSA.

       278.    Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.

       279.    Defendant Infinity Physician violated the FLSA by failing to account for and

compensate Plaintiff and the FLSA Collective for overtime premium pay at the proper and

correct overtime rate of pay for each hour worked in excess of forty (40) hours each workweek

by failing to include all forms of non-discretionary compensation in the FLSA Collective’s

regular rates of pay for overtime calculation purposes.

       280.    The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 62 of 74




       281.    Defendant Infinity Physician was (and is) subject to the overtime pay

requirements of the FLSA because Defendant is an enterprise engaged in commerce and/or its

employees are engaged in commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       282.    Defendant Infinity Physician’s failure to properly compensate Plaintiff and the

FLSA Collective and failure to properly include all forms of non-discretionary compensation in

the regular rate of pay for overtime calculations purposes was willfully perpetrated. Defendant

Infinity Physician also has not acted in good faith or with reasonable grounds to believe its

actions and omissions were not a violation of the FLSA, and as a result thereof, Plaintiff and the

FLSA Collective are entitled to recover an award of liquidated damages in an amount equal to

the amount of unpaid overtime premium pay described above pursuant to Section 216(b) of the

FLSA, 29 U.S.C. § 216(b). Alternatively, should the Court find that Defendant Infinity Physician

acted in good faith or with reasonable grounds in failing to pay overtime premium pay wages,

Plaintiff and the FLSA Collective are entitled to an award of pre-judgment interest at the

applicable legal rate.

       283.    As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendant Infinity Physician from Plaintiff and

the FLSA Collective for which Defendant is liable pursuant to 29 U.S.C. § 216(b).

       284.    Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendant Infinity Physician acted willfully and knew

or showed reckless disregard of whether its conduct was prohibited by the FLSA.
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 63 of 74




       285.    Pursuant to FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.

                               SECOND CLAIM FOR RELIEF
        Violations of Wisconsin’s Wage Payment and Collection Laws, as Amended
     (Plaintiff, on behalf of herself and the Wisconsin Class, against Defendant Infinity
                               Physician – Overtime Pay Owed)

       286.    Plaintiff, on behalf of herself and the Wisconsin Class, re-allege and incorporate

all previous paragraphs as if they were set forth herein.

       287.    At all relevant times: Plaintiff and the Wisconsin Class were employees of

Defendant Infinity Physician within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and

104.01(2)(a); Defendant Infinity Physician was an employer of Plaintiff and the Wisconsin Class

within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis. Admin.

Code § DWD 272.01(5); and Defendant Infinity Physician employed, and/or continue to employ,

Plaintiff and the Wisconsin Class within the meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et

seq., 104.01 et seq., and § DWD 272.01.

       288.    Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of their principal

activities without receiving compensation for these activities.

       289.    At all relevant times, Defendant Infinity Physician had common policies,

programs, practices, procedures, protocols, routines, and rules of willfully failing to properly pay

Plaintiff and the Wisconsin Class overtime compensation.

       290.    Defendant Infinity Physician willfully failed to pay Plaintiff and the Wisconsin

Class overtime premium compensation for all hours worked in excess of forty (40) hours a

workweek in violation of Wisconsin Wage Payment Laws by failing to include all forms of non-
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 64 of 74




discretionary compensation in the Wisconsin Class’ regular rates of pay for overtime calculation

purposes.

       291.    The foregoing conduct, as alleged above, constitutes continuing, willful violations

of the Wisconsin Wage Payment and Collection Laws.

       292.    As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendant Infinity Physician’s violations.

Accordingly, Plaintiff and the Wisconsin Class seek damages in the amount of their respective

unpaid compensation, injunctive relief requiring Defendant Infinity Physician to cease and desist

from its violations of the Wisconsin laws described herein and to comply with them, and such

other legal and equitable relief as the Court deems just and proper. Under Wis. Stat. § 109.11,

Plaintiff and the Wisconsin Class may be entitled to liquidated damages equal and up to fifty

percent (50%) of the unpaid wages.

       293.    Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant Infinity Physician pursuant to the WWPCL.

                                    THIRD CLAIM FOR RELIEF
                Breaches of Duties of Loyalty and Prudence of ERISA, as Amended
        (Plaintiff, on behalf of herself and Class, against ERISA Defendants – RK&A Fees)

       294.    Plaintiff restates the above allegations as if fully set forth herein.

       295.    ERISA Defendants are fiduciaries of the Plan under 29 U.S.C. §§ 1002(21) and/or

1102(a)(1).

       296.    29 U.S.C. § 1104 imposes fiduciary duties of prudence and loyalty upon

Defendants in their administration of the Plan.

       297.    ERISA Defendants, as fiduciaries of the Plan, are responsible for selecting a

recordkeeper that charges reasonable RK&A fees.
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 65 of 74




        298.   During the Class Period, ERISA Defendants had a fiduciary duty to do all of the

following: ensure that the Plan’s RK&A fees were reasonable; manage the assets of the Plan for

the sole and exclusive benefit of Plan Participants and beneficiaries; defray reasonable expenses

of administering the Plan; and act with the care, skill, diligence, and prudence required by

ERISA.

        299.   During the Class Period, ERISA Defendants breached their fiduciary duties of

prudence and loyalty to Plan Participants, including Plaintiff, by failing to ensure that the Plan’s

RK&A fees were reasonable, manage the assets of the Plan for the sole and exclusive benefit of

Plan Participants and beneficiaries, defray reasonable expenses of administering the Plan, act

with the care, skill, diligence, and prudence required by ERISA.

        300.   During the Class Period, ERISA Defendants further had a continuing duty to

regularly monitor and evaluate the Plan’s recordkeeper to make sure it was providing the

contracted services at reasonable costs, given the highly competitive market surrounding

recordkeeping services and the significant bargaining power the Plan had to negotiate the best

fees.

        301.   During the Class Period, ERISA Defendants breached their duty to Plan

Participants, including Plaintiff, by failing to employ a prudent and loyal process by failing to

critically or objectively evaluate the cost and performance of the Plan’s recordkeeper in

comparison to other recordkeeping options.

        302.   Through these actions and omissions, ERISA Defendants breached their fiduciary

duties of prudence and loyalty with respect to the Plan in violation 29 U.S.C. § 1104(a)(1)(A).

        303.   ERISA Defendants’ failure to discharge their duties with respect to the Plan with

the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 66 of 74




person acting in a like capacity and familiar with such matters would have used in the conduct of

an enterprise of like character and with like aims, breaching its duties under 29 U.S.C. §

1104(a)(1)(B).

       304.      As a result of ERISA Defendants’ breach of fiduciary duty of prudence and

loyalty with respect to the Plan, as aforesaid, the Plaintiff and Plan Participants suffered

unreasonable and unnecessary monetary losses.

       305.      ERISA Defendants are liable under 29 U.S.C. §§ 1109(a) and 1132(a)(2) to make

good to the Plan the losses resulting from the breaches, to restore to the Plan any profits

defendants made through the use of Plan assets, and to restore to the Plan any profits resulting

from the breaches of fiduciary duties alleged in this Count. In addition, ERISA Defendants are

subject to other equitable relief pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2).

                                   FOURTH CLAIM FOR RELIEF
                Breaches of Duties of Loyalty and Prudence of ERISA, as Amended
         (Plaintiff, on behalf of herself and Class, against ERISA Defendants – Investment
                                           Management Fees)

       306.      Plaintiff restates the above allegations as if fully set forth herein.

       307.      ERISA Defendants are fiduciaries of the Plan under 29 U.S.C. §§ 1002(21) and/or

1102(a)(1).

       308.      29 U.S.C. § 1104 imposes fiduciary duties of prudence and loyalty upon ERISA

Defendants in managing the investments of the Plan.

       309.      ERISA Defendants, as fiduciaries of the Plan, are responsible for selecting

prudent investment options, ensuring that those options charge only reasonable fees, and taking

any other necessary steps to ensure that the Plan’s assets are invested prudently.

       310.      During the Class Period, ERISA Defendants had a fiduciary duty to do all of the

following: manage the assets of the Plan for the sole and exclusive benefit of Plan Participants
          Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 67 of 74




and beneficiaries; defray reasonable expenses of administering the Plan; and act with the care,

skill, diligence, and prudence required by ERISA.

          311.   During the Class Period, ERISA Defendants breached their fiduciary duties of

prudence and loyalty to Plan Participants, including Plaintiff, by failing to manage the assets of

the Plan for the sole and exclusive benefit of Plan Participants and beneficiaries, defray

reasonable expenses of administering the Plan, act with the care, skill, diligence, and prudence

required by ERISA.

          312.   ERISA Defendants, as fiduciaries of the Plan, had a continuing duty to regularly

monitor and independently assess whether the Plan’s investments were prudent choices for the

Plan and to remove imprudent investment options regardless of how long said investments had

been in the Plan.

          313.   During the Class Period, ERISA Defendants breached their fiduciary duties of

prudence and loyalty to Plan Participants, including Plaintiff, by failing to engage in a prudent

process for monitoring the Plan’s investments and removing imprudent ones within a reasonable

period.

          314.   ERISA Defendants were directly responsible for ensuring that the Plan’s

investment management fees were reasonable, selecting investment options in a prudent fashion

in the best interest of Plan Participants, prudently evaluating and monitoring the Plan’s

investments on an ongoing basis and eliminating funds or share classes that did not serve the best

interest of Plan Participants, and taking all necessary steps to ensure that the Plan’s assets were

invested prudently and appropriately.

          315.   ERISA Defendants failed to employ a prudent and loyal process by failing to

critically or objectively evaluate the cost and performance of the Plan’s investments and fees in
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 68 of 74




comparison to other investment options. ERISA Defendants selected and retained for years as

Plan investment options mutual funds with high expenses relative to other investment options

that were readily available to the Plan at all relevant times.

       316.      Through these actions and omissions, ERISA Defendants breached their fiduciary

duties of prudence and loyalty with respect to the Plan in violation 29 U.S.C. § 1104(a)(1)(A).

       317.      ERISA Defendants failure to discharge their duties with respect to the Plan with

the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent

person acting in a like capacity and familiar with such matters would have used in the conduct of

an enterprise of like character and with like aims, breaching its duties under 29 U.S.C. §

1104(a)(1)(B).

       318.      As a result of ERISA Defendants’ breach of their fiduciary duties of prudence and

loyalty with respect to the Plan, as aforesaid, the Plaintiff and Plan Participants suffered

unreasonable and unnecessary monetary losses.

       319.      ERISA Defendants are liable under 29 U.S.C. §§ 1109(a) and 1132(a)(2) to make

good to the Plan the losses resulting from the breaches, to restore to the Plan any profits

defendants made through the use of Plan assets, and to restore to the Plan any profits resulting

from the breaches of fiduciary duties alleged in this Count. In addition, ERISA Defendants are

subject to other equitable relief pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2).
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 69 of 74




                                    FIFTH CLAIM FOR RELIEF
           Failure to Adequately Monitor Other Fiduciaries under ERISA, as Amended
        (Plaintiff, on behalf of herself and Class, against ERISA Defendants – RK&A Fees)

        320.    Plaintiff restates the above allegations as if fully set forth herein.

        321.    ERISA Defendants had the authority to appoint and remove members or

individuals responsible for Plan RK&A fees and knew or should have known that                  these

fiduciaries had critical responsibilities for the Plan.

        322.    In light of this authority, ERISA Defendants had a duty to monitor those

individuals responsible for Plan RK&A fees to ensure that they were adequately performing their

fiduciary obligations, and to take prompt and effective action to protect the Plan in the event that

these individuals were not fulfilling those duties.

        323.    ERISA Defendants had a duty to ensure that the individuals responsible for Plan

administration possessed the needed qualifications and experience to carry out their duties (or

use qualified advisors and service providers to fulfill their duties); had adequate financial

resources and information; maintained adequate records of the information on which they based

their decisions and analysis with respect to the Plan’s investments; and reported regularly to

ERISA Defendants.

        324.    ERISA Defendants breached their fiduciary duties by, among other things:

                a. Failing to monitor and evaluate the performance of individuals responsible for

                    Plan RK&A fees or have a system in place for doing so, standing idly by as

                    the Plan suffered significant losses in the form of unreasonably high RK&A

                    expenses;

                b. Failing to monitor the process by which Plan recordkeepers were evaluated

                    and failing to investigate the availability of lower-cost recordkeepers; and
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 70 of 74




                c. Failing to remove individuals responsible for Plan RK&A fees whose

                    performance was inadequate in that these individuals continued to pay the

                    same RK&A costs even though benchmarking and using other similar

                    comparators would have showed that maintaining Great-West as record

                    keeper was imprudent, excessively costly, all to the detriment of the Plan and

                    Plan Participants’ retirement savings.

        325.    As the consequences of the foregoing breaches of the duty to monitor for RK&A

fees the Plaintiff and Plan Participants suffered unreasonable and unnecessary monetary losses.

        326.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), ERISA Defendants are liable to

restore to the Plan all loses caused by their failure to adequately monitor individuals responsible

for Plan RK&A fees. In addition, Plaintiffs are entitled to equitable relief and other appropriate

relief as set forth in the Prayer for Relief.

                                     SIXTH CLAIM FOR RELIEF
            Failure to Adequately Monitor Other Fiduciaries under ERISA, as Amended
          (Plaintiff, on behalf of herself and Class, against ERISA Defendants – Investment
                                            Management Fees)

        327.    Plaintiff restates the above allegations as if fully set forth herein.

        328.    ERISA Defendants had the authority to appoint and remove members or

individuals responsible for Plan investment management and were aware that these fiduciaries

had critical responsibilities for the Plan.

        329.    In light of this authority, ERISA Defendants had a duty to monitor those

individuals responsible for Plan investment management to ensure that they were adequately

performing their fiduciary obligations, and to take prompt and effective action to protect the Plan

in the event that these individuals were not fulfilling those duties.
       Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 71 of 74




       330.   ERISA Defendants had a duty to ensure that the individuals responsible for Plan

investment management possessed the needed qualifications and experience to carry out their

duties (or use qualified advisors and service providers to fulfill their duties); had adequate

financial resources and information; maintained adequate records of the information on which

they based their decisions and analysis with respect to the Plan’s investments; and reported

regularly to ERISA Defendants.

       331.   ERISA Defendants breached their fiduciary duties by, among other things:

              a. Failing to monitor and evaluate the performance of individuals

                  responsible for Plan investment management or have a system in place

                  for doing so, standing idly by as the Plan suffered significant losses in

                  the form of unreasonably high expenses, choices of fund’s class of

                  shares, and inefficient fund management styles that adversely affected

                  the investment performance of the funds’ and their Participants’ assets

                  as a result of these individuals responsible for Plan imprudent actions

                  and omissions;

              b. Failing to monitor the process by which Plan investments were

                  evaluated, failing to investigate the availability of lower-cost share

                  classes, and failing to investigate the availability of lower-cost

                  collective trust vehicles; and

              c. Failing to remove individuals responsible for Plan administration

                  whose performance was inadequate in that they continued to maintain

                  imprudent, excessively costly, and poorly performing investments
        Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 72 of 74




                    within the Plan, all to the detriment of the Plan and Plan Participants’

                    retirement savings.

        332.     As a result of ERISA Defendants’ foregoing breaches of the duty to monitor, the

Plaintiff and Plan Participants suffered unreasonable and unnecessary monetary losses.

        333.     Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), Infinity Health is liable to

restore to the Plan all loses caused by their failure to adequately monitor individuals responsible

for Plan administration. In addition, Plaintiffs are entitled to equitable relief and other

appropriate relief as set forth in the Prayer for Relief.

        WHEREFORE, it is respectfully prayed that this Court grant the following relief:

            A.    At the earliest possible time, issue an Order allowing Notice, or issue such
                  Court supervised Notice, to all similarly-situated current and former hourly-
                  paid, non-exempt employees employed by Defendant Infinity Physician
                  informing them of this action and their rights to participate in this action. Such
                  Notice shall inform all similarly-situated current and qualified former
                  employees of the pendency of this action, the nature of this action, and of their
                  right to “opt in” to this action. Additionally, such notice will include a statement
                  informing the similarly-situated current and qualified former employees that it
                  is illegal for Defendant Infinity Physician to take any actions in retaliation of
                  their consent to join this action;

            B.    At the earliest possible time, issue an Order certifying this action as a class
                  action pursuant to Federal Rules of Civil Procedure 23;

            C.    At the earliest possible time, issue an Order appointing Walcheske & Luzi, LLC
                  as class counsel pursuant to Federal Rules of Civil Procedure 23;

            D.    Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
                  2202, declaring Defendant Infinity Physician’s actions as described in the
                  Complaint as unlawful and in violation of the FLSA and Wisconsin Law and
                  applicable regulations and as willful as defined in the FLSA and Wisconsin
                  Law;

            E.    Issue an Order directing and requiring Defendant Infinity Physician to pay
                  Plaintiff and all other similarly-situated hourly-paid, non-exempt employees
                  damages in the form of reimbursement for unpaid overtime wages for all time
                  spent performing compensable work for which they were not paid pursuant to
                  the rate provided by the FLSA and WWPCL;
Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 73 of 74




  F.   Issue an Order directing and requiring Defendant to pay Plaintiff and all other
       similarly-situated hourly-paid, non-exempt employees liquidated damages
       pursuant to the FLSA and WWPCL in an amount equal to, and in addition to the
       amount of wages and overtime wages owed to them;

  G.   Issue an Order directing Defendant Infinity Physician to reimburse Plaintiff and
       all other similarly-situated hourly-paid, non-exempt employees for the costs and
       attorneys’ fees expended in the course of litigating this action, pre-judgment and
       post-judgment interest;

  H.   Provide Plaintiff and all other similarly-situated hourly-paid, non-exempt
       employees with such other and further relief, as the Court deems just and
       equitable;

  I.   A determination that the ERISA claims may proceed as a class action under
       Rule 23(b)(1), or in the alternative Rule 23(b)(2), of the Federal Rules of Civil
       Procedure;

  J.   Designation of Plaintiff as ERISA Class Representative and designation of
       Plaintiff’s counsel as ERISA Class Counsel;

  K.   A Declaration the ERISA Defendants have breached their fiduciary duties under
       ERISA;

  L.   An Order compelling the ERISA Defendants to make good to the Plan all losses
       to the Plan resulting from ERISA Defendants’ breaches of fiduciary duty,
       including restoring to the Plan all losses resulting from imprudent investment of
       the Plan’s assets, restoring to the Plan all profits the ERISA Defendants made
       through use of the Plan’s assets, and restoring to the Plan all profits which the
       participants would have made if the ERISA Defendants had fulfilled their
       fiduciary obligation;

  M.   An Order requiring the Defendant Infinity Healthcare, Inc. to disgorge all
       profits received from, or in respect of, the Plan, and/or equitable relief pursuant
       to 29 U.S.C. § 1132(a)(3) in the form of an accounting for profits, imposition of
       a constructive trust, or a surcharge against Infinity Healthcare as necessary to
       effectuate said relief, and to prevent Infinity Healthcare’s unjust enrichment;

  N.   An Order enjoining ERISA Defendants from any further violation of their
       ERISA fiduciary responsibilities, obligations, and duties;

  O.   Other equitable relief to redress ERISA Defendants’ illegal practices and to
       enforce the provisions of ERISA as may be appropriate, including appointment
       of an independent fiduciary or fiduciaries to run the Plan and removal of Plan
       Fiduciaries deemed to have breached their fiduciary duties;
      Case: 3:20-cv-00737-jdp Document #: 1 Filed: 08/07/20 Page 74 of 74




          P.    An award of pre-judgment interest;

          Q.    An award of attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g) and the
                common fund doctrine; and

          R.    Such other and further relief as the Court deems equitable and just.

               PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES

               Dated this 7th day of August, 2020

                                                     WALCHESKE & LUZI, LLC
                                                     Counsel for Plaintiff

                                                     s/ Paul M. Secunda_____________
                                                     James A. Walcheske, State Bar No. 1065635
                                                     Scott S. Luzi, State Bar No. 1067405
                                                     Paul M. Secunda, State Bar No. 1074127
WALCHESKE & LUZI, LLC
15850 W. Bluemound Rd., Suite 304
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
E-Mail: jwalcheske@walcheskeluzi.com
E-Mail: sluzi@walcheskeluzi.com
E-Mail: psecunda@walcheskeluzi.com
